EXHIBIT 10.8

ASSET PURCHASE AGREEMENT

between

CEMEX CONSTRUCTION MATERIALS ATLANTIC, LLC

and

EAGLE MATERIALS INC.

dated as of

September 11, 2016

 

 

 

 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

 

ARTICLE I DEFINITIONS

1

 

 

ARTICLE II PURCHASE AND SALE

11

 

 

 

 

Section

 2.01

Purchase and Sale of Assets

11

Section

 2.02

Excluded Assets

13

Section

 2.03

Assumed Liabilities

16

Section

 2.04

Excluded Liabilities

18

Section

 2.05

Purchase Price

20

Section

 2.06

Post-Closing Adjustment – Inventory

20

Section

 2.07

Allocation of the Purchase Price

23

Section

 2.08

Non-assignable Rights

23

Section

 2.09

Pro Ration

24

 

 

ARTICLE III CLOSING

24

 

 

 

 

Section

 3.01

Closing

24

Section

 3.02

Closing Deliverables

25

 

 

ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER

27

 

 

 

 

Section

 4.01

Organization and Qualification of Seller

27

Section

 4.02

Authority of Seller

27

Section

 4.03

No Conflicts; Consents

27

Section

 4.04

Financial Statements

28

Section

 4.05

Absence of Certain Changes, Events and Conditions

28

Section

 4.06

Material Contracts

29

Section

 4.07

Title to Tangible Personal Property

29

Section

 4.08

Sufficiency and Condition of Assets

30

Section

 4.09

Real Property

30

Section

 4.10

Intellectual Property

32

Section

 4.11

Legal Proceedings; Governmental Orders

33

Section

 4.12

Compliance with Laws; Permits

33

Section

 4.13

Environmental Matters

34

Section

 4.14

Employee Matters

35

Section

 4.15

Taxes

37

Section

 4.16

Performance Bonds

37

Section

 4.17

Brokers

37

Section

 4.18

Interests of Affiliates

38

Section

 4.19

Reserves

38

Section

 4.20

Solvency

38

Section

 4.21

Customers and Suppliers

38

Section

 4.22

DISCLAIMERS; RELIANCE ON REPRESENTATIONS AND WARRANTIES

38

 

 

ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER

39

 

 

 

 

Section

 5.01

Organization and Authority of Buyer

39

Section

 5.02

Authority of Buyer

39

Section

 5.03

No Conflicts; Consents

40

i

 

--------------------------------------------------------------------------------

 

Section

 5.04

Brokers

40

Section

 5.05

Sufficiency of Funds

40

Section

 5.06

Solvency

40

Section

 5.07

Legal Proceedings

41

Section

 5.08

Independent Investigation

41

 

 

 

 

ARTICLE VI COVENANTS

41

 

 

 

 

Section

 6.01

Conduct of Business Prior to the Closing

41

Section

 6.02

Access to Information

42

Section

 6.03

Notification of Certain Matters; Supplement to Seller Disclosure Schedules

42

Section

 6.04

Certain Employees Matters

43

Section

 6.05

Confidentiality

47

Section

 6.06

Governmental Approvals and Consents; Consent Decree.

48

Section

 6.07

Books and Records

49

Section

 6.08

Closing Conditions

50

Section

 6.09

Public Announcements

50

Section

 6.10

Bulk Sales Laws

50

Section

 6.11

Tax Matters

50

Section

 6.12

Further Assurances

51

Section

 6.13

Accounts Receivable; Receipts and Disbursements; Mail

51

Section

 6.14

Intracompany Arrangements

51

Section

 6.15

Retained Names; Transition Marks

51

Section

 6.16

Release of Seller Performance Support

52

Section

 6.17

Casualty Loss

52

Section

 6.18

Title and Survey

53

Section

 6.19

Financial Statements; Cooperation with Auditor

55

Section

 6.20

Transfer of Leased Employee Vehicles

55

Section

 6.21

Transfer of Permits

56

Section

 6.22

Transferred Agricultural Parcels

56

Section

 6.23

Fairborn CKD Landfill #6

56

 

 

 

 

ARTICLE VII CONDITIONS TO CLOSING

56

 

 

 

 

Section

 7.01

Conditions to Obligations of All Parties

56

Section

 7.02

Conditions to Obligations of Buyer

57

Section

 7.03

Conditions to Obligations of Seller

57

 

 

 

 

ARTICLE VIII INDEMNIFICATION

58

 

 

 

 

Section

 8.01

Survival

58

Section

 8.02

Indemnification By Seller

58

Section

 8.03

Indemnification By Buyer

59

Section

 8.04

Certain Limitations

59

Section

 8.05

Indemnification Procedures

60

Section

 8.06

Tax Treatment of Indemnification Payments

62

Section

 8.07

Exclusive Remedies

62

 

 

ii

 

--------------------------------------------------------------------------------

 

ARTICLE IX TERMINATION

63

 

 

 

 

Section

 9.01

Termination

63

Section

 9.02

Effect of Termination

64

 

 

 

 

ARTICLE X MISCELLANEOUS

64

 

 

 

 

Section

 10.01

Expenses

64

Section

 10.02

Notices

64

Section

 10.03

Interpretation

65

Section

 10.04

Headings

66

Section

 10.05

Severability

66

Section

 10.06

Entire Agreement

66

Section

 10.07

Successors and Assigns

66

Section

 10.08

No Third Party Beneficiaries

66

Section

 10.09

Amendment and Modification; Waiver

66

Section

 10.10

Governing Law; Submission to Jurisdiction; Waiver of Jury Trial

67

Section

 10.11

Specific Performance

68

Section

 10.12

Counterparts

68

Section

 10.13

Non-recourse

68

Section

 10.14

LIMITATION ON CERTAIN DAMAGES

69

 

EXHIBITS

 

Exhibit AForm of Assignment and Assumption Agreement and Bill of Sale

Exhibit BForm of Deed

Exhibit CForm of Assignment and Assumption of Lease

Exhibit DAdjustable Inventory Adjustment Principles

Exhibit EForm of Transition Services Agreement

Exhibit FForm of Certificate of Non-Foreign Status of Seller

Exhibit GScope of Transition Services

 

 

 

 

 

 

iii

 

--------------------------------------------------------------------------------

 

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (together with any amendments or other
modifications and all exhibits and schedules, this "Agreement"), dated as of
September 11, 2016, is entered into by and between CEMEX CONSTRUCTION MATERIALS
ATLANTIC, LLC, a Delaware limited liability company ("Seller"), and EAGLE
MATERIALS INC., a Delaware corporation ("Buyer").  Capitalized terms used and
not otherwise defined herein shall have the meanings set forth in Article I.

RECITALS

WHEREAS, Seller is in the business of manufacturing, producing, storing, selling
and distributing cement at or from a plant located in Fairborn, Ohio, a cement
distribution terminal located in Columbus, Ohio, or the other Real Property
(defined herein) and mining or purchasing limestone and other minerals and raw
materials for the foregoing purposes (such business, the "Business");

WHEREAS, Seller wishes to sell and assign to Buyer, and Buyer wishes to purchase
and acquire from Seller all of Seller's rights, title and interest in and to the
Purchased Assets, and in connection therewith Buyer is willing to assume all of
the Assumed Liabilities, in each case upon the terms and subject to the
conditions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Article I
DEFINITIONS

The following terms have the meanings specified or referred to in this Article
I:

"Accountant" has the meaning set forth in Section 2.06(e).

"Action" means any action, suit, investigation or other legal proceeding.

"Adjustable Inventory" means the Inventory that consists of raw materials, work
in process and finished goods, in each case to the extent located at the Seller
Facilities as of the Closing Date.

"Adjustable Inventory Value" has the meaning set forth in Section 2.06(a).

"Adjustable Inventory Value Adjustment" has the meaning set forth in Section
2.06(a).

"Adjustable Inventory Value Report" has the meaning set forth in Section
2.06(a).

"Affiliate" means, with respect to any Person, any other Person directly or
indirectly controlled by, controlling, or under common control with such Person;
and for purposes of this

 

--------------------------------------------------------------------------------

 

definition, "control" (including the concept of "control" when used in the terms
"controlled by" and "controlled") means the possession, directly or indirectly,
of the power to direct or cause the direction of management and policies of such
other Person, whether through the ownership of voting securities, by agreement
or otherwise.

"Agreement" has the meaning set forth in the preamble.

"Allocation Objections" has the meaning set forth in Section 2.07.

"Allocation Schedule" has the meaning set forth in Section 2.07.

"Annexation Agreement" means the agreement effective May 7, 2014 between the
City of Fairborn, CEMEX, Inc., and CEMEX Construction Materials Atlantic, LLC.

"Annual Financial Statements" has the meaning set forth in Section 6.19.

"Applicable CBA" means the Agreement dated March 1, 2015 between Seller and
International Brotherhood of Boilermakers, Cement, Lime, Gypsum and Allied
Workers Division, Local Lodge D-357.

“Applicable Transition Period” has the meaning set forth in Section 6.15(b).

"Assigned Contracts" has the meaning set forth in Section 2.01(i).

"Assignment and Assumption Agreement and Bill of Sale" has the meaning set forth
in Section 3.02(a)(i).

"Assignment and Assumption of Lease" has the meaning set forth in Section
3.02(a)(iii).

"Assumed Liabilities" has the meaning set forth in Section 2.03.

"Audited Financial Statements" has the meaning set forth in Section 3.01.

"Auditor" has the meaning set forth in Section 6.19.

"Books and Records" has the meaning set forth in Section 2.01(j).

"Business" has the meaning set forth in the Recitals.

"Business Confidential Information" has the meaning set forth in Section 6.05.

"Business Day" means any day except for Saturday, Sunday or any day on which
banks located in the States of New York or Texas are authorized or obligated to
close.

"Business Employees" means the Must-Offer Employees and the May-Offer Employees,
collectively.

"Business Financial Statements" has the meaning set forth in Section 4.04.

2

 

--------------------------------------------------------------------------------

 

"Business Permits" has the meaning set forth in Section 2.01(f).

"Buyer" has the meaning set forth in the preamble.

"Buyer 401(k) Plan" has the meaning set forth in Section 6.04(g).

"Buyer Closing Certificate" has the meaning set forth in Section 7.03(d).

"Buyer Disclosure Schedules" means the disclosure schedules delivered by Buyer
to Seller concurrently with the execution and delivery of this Agreement.

"Buyer Indemnitees" has the meaning set forth in Section 8.02.

"Casualty Amount" has the meaning set forth in Section 6.17(a).

"Casualty Loss" has the meaning set forth in Section 6.17(a).

“Casualty Loss Report” has the meaning set forth in Section 6.17(a).

“CAUV Program” has the meaning set forth in Section 6.22.

"CERCLA" means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.

"Claim" means any claim, demand or cause of action of any kind, whether in tort,
contract or otherwise.

"Closing" has the meaning set forth in Section 3.01.

"Closing Date" has the meaning set forth in Section 3.01.

"COBRA Coverage" has the meaning set forth in Section 6.04(i).

"Code" means the Internal Revenue Code of 1986, as amended.

"Columbus Terminal" means Seller's current terminal located at 220 Walnut
Street, Blacklick, Ohio 43004.

"Commitment" has the meaning set forth in Section 6.18.

"Confidentiality Agreement" means the confidentiality agreement between Cemex,
Inc. and Eagle Materials Inc., dated as of May 17, 2016.

"Consent Decree" means the Consent Decree filed with the U.S. District Court
Southern District of Ohio, Western Division on April 4, 2011 in connection with
Civil Action No. 3:11CV00037.

3

 

--------------------------------------------------------------------------------

 

"Contracts" means all contracts, purchase orders, leases, deeds, mortgages,
licenses, instruments, notes, commitments, undertakings, indentures, joint
ventures and all other agreements, commitments and arrangements, whether written
or oral.

"Deductible" has the meaning set forth in Section 8.04(a).

"Deed" has the meaning set forth in Section 3.02(a)(ii).

"Direct Claim" has the meaning set forth in Section 8.05(c).

"Disclosure Schedules" means the Buyer Disclosure Schedules and the Seller
Disclosure Schedules.

"Dispute Resolution Period" has the meaning set forth in Section 2.06(e).

"Dollar" or "$" means the lawful currency of the United States.

"Drop Dead Date" has the meaning set forth in Section 9.01(b)(i).

"Effective Time" means 11:59 p.m., Central time, on the Closing Date.

“Election Period” has the meaning set forth in Section 6.17(c).

"Employee Plan" has the meaning set forth in Section 4.14(c).

"Employee Transfer Date" has the meaning set forth in Section 6.04(b).

"Employees" means those Persons employed by Seller who work primarily or
exclusively for the Business.

"Employee Vehicles" has the meaning set forth in Section 6.20.

"Encumbrance" means any lien (statutory or other), pledge, mortgage, deed of
trust, security interest, charge, claim, equitable interest, easement,
encroachment, right of way, right of first refusal or other similar encumbrance
or restriction.

"Environmental Claim" means any Governmental Order, Action or Claim by any
Person alleging liability arising out of, based on or resulting from: (a) the
Release of any Hazardous Materials; or (b) any actual or alleged non-compliance
with any Environmental Law or term or condition of any Environmental Permit.

"Environmental Law" means any applicable Law: (a) relating to pollution (or the
cleanup thereof) or the protection of natural resources or threatened or
endangered species, the protection of human health or safety (solely as relates
to exposure to Hazardous Materials), or the environment (including ambient air,
soil, surface water or groundwater, or subsurface strata); or (b) concerning the
manufacture, use, recycling, reclamation, reuse, treatment, generation,
discharge, transportation, storage, containment, disposal or remediation of any
Hazardous Materials. The term "Environmental Law" includes the following
(including their implementing regulations and any state analogs): the
Comprehensive Environmental Response, Compensation,

4

 

--------------------------------------------------------------------------------

 

and Liability Act of 1980, as amended by the Superfund Amendments and
Reauthorization Act of 1986, 42 U.S.C. §§ 9601 et seq.; the Solid Waste Disposal
Act, as amended by the Resource Conservation and Recovery Act of 1976, as
amended by the Hazardous and Solid Waste Amendments of 1984, 42 U.S.C. §§ 6901
et seq.; the Federal Water Pollution Control Act of 1972, as amended by the
Clean Water Act of 1977, 33 U.S.C. §§ 1251 et seq.; the Toxic Substances Control
Act of 1976, as amended, 15 U.S.C. §§ 2601 et seq.; the Emergency Planning and
Community Right-to-Know Act of 1986, 42 U.S.C. §§ 11001 et seq.; the Clean Air
Act of 1966, as amended by the Clean Air Act Amendments of 1990, 42 U.S.C. §§
7401 et seq. and the Occupational Safety and Health Act of 1970, as amended, 29
U.S.C. §§ 651 et seq.

"Environmental Notice" means any written notice respecting an Environmental
Claim.

"Environmental Permit" means any Permit required under or issued, granted,
given, authorized by or made pursuant to Environmental Law.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

"ERISA Affiliate" has the meaning set forth in Section 4.14(c)(iii).

"Estimated Adjustable Inventory Value" has the meaning set forth in Section
2.05(b).

"Excluded Assets" has the meaning set forth in Section 2.02.

"Excluded Liabilities" has the meaning set forth in Section 2.04.

"Excluded Taxes" has the meaning set forth in Section 2.04(e).

"Fairborn CKD Landfill #6" means that certain landfill facility and associated
real property identified on Section 1.01(a) of the Seller Disclosure Schedules,
which is the subject of that certain Director's Final Findings & Order In the
Matter of SOUTHDOWN, INC., 506 West Xenia Drive, Fairborn, Ohio 45324,
Respondent, dated July 2, 1992, issued by the Ohio Environmental Protection
Agency.

"Fairborn Plant" means Seller's current manufacturing facility located at 3250
Linebaugh Road, Xenia, Ohio 45385.

"Fundamental Representations" has the meaning set forth in Section 8.01.

"Governmental Authority" means any federal, state or local government or
political subdivision thereof, or any agency or instrumentality of such
government or political subdivision, or any self-regulated organization or other
non-governmental regulatory authority or quasi-governmental authority (to the
extent that the rules, regulations, orders or other actions of such organization
or authority have the force of Law), or any arbitrator, court or tribunal of
competent jurisdiction.

"Governmental Order" means any order, writ, judgment, injunction, decree,
stipulation, determination or award issued or entered by or with any
Governmental Authority.

5

 

--------------------------------------------------------------------------------

 

"Hazardous Materials" means any chemicals, materials or substances defined as or
included in the definition of "hazardous substances", "hazardous wastes",
"hazardous materials", "hazardous constituents", "restricted hazardous
materials", "extremely hazardous substances", "toxic substances", "radioactive
materials", "radioactive wastes", "contaminants", "pollutants", "toxic
pollutants", or words of similar meaning and regulatory effect under any
applicable Environmental Law, including petroleum and asbestos.

"Hired Employees" has the meaning set forth in Section 6.04(b).

"HSR Act" means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended.

"IFRS" means International Financial Reporting Standards as issued by the
International Accounting Standards Board, in effect from time to time.

“Identified Parcels” has the meaning set forth in Section 6.18(a).

“Identified Parcel Alta Survey” has the meaning set forth in Section 6.18(a).

“Identified Parcel Title Commitment” has the meaning set forth in Section
6.18(a).

“Identified Parcel Title Policy” has the meaning set forth in Section
3.02(a)(x).

"Indemnified Party" has the meaning set forth in Section 8.04.

"Indemnified Taxes" has the meaning set forth in Section 8.02(d).

"Indemnifying Party" has the meaning set forth in Section 8.04.

“Insurance Adjuster” has the meaning set forth in Section 6.17.

"Intellectual Property" means any and all of the following in any jurisdiction
throughout the world: (a) trademarks, trade names, and service marks, including
all applications and registrations and the goodwill connected with the use of
and symbolized by the foregoing; (b) copyrights, including all applications and
registrations, and works of authorship, whether or not copyrightable; (c) trade
secrets and confidential know-how; (d) inventions (whether or not patentable),
patents, and patent applications, together with all re-issuances, continuations,
continuations-in-part, divisions, revisions, extensions and re-examinations
thereof; (e) websites and internet domain name registrations; and (f) all other
intellectual property and industrial property rights and assets, and all rights,
interests and protections that are associated with, similar to, or required for
the exercise of, any of the foregoing.

"Intellectual Property Agreements" means all licenses, sublicenses or other
agreements authorizing the use of Intellectual Property and other agreements by
or through which other Persons grant Seller or Seller grants any other Persons
any exclusive or non-exclusive rights or interests in or to any Intellectual
Property Assets.

6

 

--------------------------------------------------------------------------------

 

"Intellectual Property Assets" means all Intellectual Property that is owned by
Seller or as to which the Seller has rights or interests under any Intellectual
Property Agreements and that is primarily or exclusively used in connection with
the Business, including the Intellectual Property Registrations set forth in
Section 2.01(g) of the Seller Disclosure Schedules.

"Intellectual Property Registrations" means all Intellectual Property Assets
that are subject to or require for the enforcement thereof any issuance,
registration, application or other filing by, to or with any Governmental
Authority or authorized private registrar in any jurisdiction, including
registered trademarks, domain names, and copyrights, issued and reissued patents
and pending applications for any of the foregoing.

"Interim Financial Statements" has the meaning set forth in Section 6.19.

"Inventory" has the meaning set forth in Section 2.01(e).

"Key Customers" has the meaning set forth in Section 4.21(a).

"Key Suppliers" has the meaning set forth in Section 4.21(b).

"Law" means each applicable provision of any U.S. federal, state, provincial,
municipal or local constitution, statute, law (including common law), ordinance,
code, rule, regulation, judgment, release, license, Governmental Order or other
legally binding pronouncement of any Governmental Authority.

"Leased Real Property" means the real property subject to the Real Property
Leases.

"Leave Employee" has the meaning set forth in Section 6.04(b).

"Losses" means, except as may be limited by Section 10.14, losses, damages,
liabilities, deficiencies, actions, judgments, interest, awards, penalties,
fines, costs or expenses, including reasonable attorneys' fees and the cost of
enforcing any right to indemnification hereunder.

"Material Adverse Effect" means any event, occurrence, fact, condition or change
that, individually or together with any other events, occurrences, facts,
conditions or changes, (a) is, or would reasonably be expected to become,
materially adverse to (a) the operations, properties, results of operations or
financial condition of the Business, taken as a whole, or (b) the ability of
Seller to consummate the transactions contemplated hereby in accordance with the
terms of this Agreement; provided, however, that "Material Adverse Effect" shall
not include any event, occurrence, fact, condition or change to the extent
arising out of or attributable to: (i) general economic, market or political
conditions; (ii) any circumstances or conditions generally affecting the
industries in which the Business operates; (iii) any changes in financial,
banking or securities markets in general, including any disruption thereof and
any decline in the price of any security or any market index or any change in
prevailing interest rates; (iv) acts of war (whether or not declared), sabotage,
armed hostilities or terrorism, or the escalation or worsening thereof; (v) the
execution or announcement of this Agreement or any action required or permitted
by this Agreement or any action taken (or omitted to be taken) with the written
consent of or at the written request of Buyer; (vi) any matter set forth in the
Disclosure Schedules; (vii) any changes in applicable Laws or accounting rules
(including IFRS) or the enforcement, implementation or

7

 

--------------------------------------------------------------------------------

 

interpretation thereof; (viii) the announcement, pendency or completion of the
transactions contemplated by this Agreement, including losses or threatened
losses of employees, customers, suppliers, distributors or others having
relationships with Seller and the Business, to the extent such losses result
from the announcement, pendency or completion of the transactions contemplated
by this Agreement; (ix) any natural or man-made disaster or act of God which
constitutes a Casualty Loss under Section 6.17; or (x) any failure by any of the
Seller Facilities or the Business to meet any internal or published projections,
forecasts or revenue or earnings predictions (provided that the underlying
causes of such failures (subject to the other provisions of this definition)
shall not be excluded); provided, however, that any event, occurrence, fact,
condition or change referred to in causes (i) through (iv) above shall only be
excluded in determining whether a Material Adverse Effect has occurred to the
extent that such event, occurrence, fact, condition or change does not and would
not reasonably be expected to have a disproportionate effect on the Business,
the Purchased Assets or the Assumed Liabilities compared to businesses, assets
and liabilities of other participants in the industries in which the Business
operates.

"Material Contracts" has the meaning set forth in Section 4.06(a).

"Materiality Qualifications" means, with respect to the representations and
warranties of any party, all qualifications or exceptions contained therein
based on materiality (including any qualifications related to the presence or
absence of a Material Adverse Effect) and all usages of "material," "in all
material respects," "in any material respect," "would not be material," "would
not reasonably be expected to be material" or similar qualifiers.

"May-Offer Employees" has the meaning set forth in Section 4.14(b).

“May-Offer Employee Side Letter” means that certain side letter dated as of the
date of this Agreement between Seller and Buyer.

“Metes and Bounds Survey” has the meaning set forth in Section 6.18.

"Must-Offer Employees" has the meaning set forth in Section 4.14(a).

“NI Noted Exceptions” has the meaning set forth in Section 6.18(b).

"Non-assignable Right" has the meaning set forth in Section 2.08(a).

“Non-Identified Parcels” has the meaning set forth in Section 6.18(b).

“Non-Identified Parcel Alta Survey” has the meaning set forth in Section
6.18(b).

“Noted Exceptions” has the meaning set forth in Section 6.18(a).

"Owned Real Property" has the meaning set forth in Section 4.09(a).

"Performance Bond" has the meaning set forth in Section 4.16.

8

 

--------------------------------------------------------------------------------

 

"Permits" means all permits, licenses, franchises, approvals, authorizations,
registrations, certificates, variances, exemptions, consents or similar rights
issued, granted or otherwise authorized by, or required to be obtained from, or
registrations required to be made with, Governmental Authorities.

"Permitted Encumbrances" means (a) Encumbrances for Taxes, assessments or other
governmental charges or levies that are not yet due and payable or that are
being contested in good faith by appropriate proceedings and for which adequate
reserves are reflected in the Business Financial Statements in accordance with
IFRS; (b) statutory Encumbrances of landlords in respect of any Leased Real
Property provided for under leases provided or made available to the Buyer and
Encumbrances of carriers, warehousemen, mechanics, materialmen, repairmen and
other Encumbrances arising in the ordinary course of business that are imposed
by operation of Law, to the extent not incurred in connection with the borrowing
of money, for amounts not yet due or being contested in good faith by
appropriate proceedings and for which adequate reserves are reflected in the
Business Financial Statements in accordance with IFRS; (c) Encumbrances incurred
or deposits made to a Governmental Authority in connection with a Business
Permit; (d) Encumbrances incurred or deposits made in the ordinary course of
business in connection with workers' compensation, unemployment insurance or
other types of social security; (e) recorded or unrecorded easements, rights of
way, covenants, conditions, restrictions, licenses, reservations, subdivisions
and other charges or encumbrances or defects of title of any kind or rights of
others for rights of way, utilities and other similar purposes that are not,
individually or in the aggregate, material to the relevant asset or property;
(f) zoning, building, subdivision, land use, environmental regulations and other
similar restrictions or requirements; (g) Encumbrances resulting from any facts
or circumstances caused by Buyer or its Affiliates; (h) leases affecting the
Owned Real Properties or Leased Real Properties and entered into in the ordinary
course of business and set forth on Section 2.01(b) of the Seller Disclosure
Schedules; and (i) the Encumbrances set forth in Section 1.01(b) of the Seller
Disclosure Schedules.

"Person" means any individual, sole proprietorship, partnership, joint venture,
corporation, estate, trust, unincorporated organization, association, limited
liability company, institution or other entity or organization of any kind or
character, including any Governmental Authority.

"Post-Closing CBA" has the meaning set forth in Section 6.04(c).

"Purchase Price" has the meaning set forth in Section 2.05(a).

"Purchased Assets" has the meaning set forth in Section 2.01.

"Real Property" means, collectively, the Owned Real Property and the Leased Real
Property.

"Real Property Leases" has the meaning set forth in Section 4.09(b).

"Release" means any actual release, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, dumping,
disposing or allowing to escape or migrate into or through the environment.

9

 

--------------------------------------------------------------------------------

 

"Representative" means, with respect to any Person, any and all directors,
managers, officers, employees, consultants, financial advisors, counsel,
accountants and other agents of such Person.

"Retained Names" has the meaning set forth in Section 2.02(d).

"Sales Contracts" has the meaning set forth in Section 2.01(i).

"Schedule Supplement" has the meaning set forth in Section 6.03(b).

"Seller" has the meaning set forth in the preamble.

"Seller 401(k) Plan" has the meaning set forth in Section 4.14(d).

"Seller Closing Certificate" has the meaning set forth in Section 7.02(e).

"Seller Disclosure Schedules" means the disclosure schedules delivered by Seller
to Buyer concurrently with the execution and delivery of this Agreement.

"Seller Facilities" means the Columbus Terminal and the Fairborn Plant.

"Seller Indemnities" has the meaning set forth in Section 8.03.

"Seller's Knowledge" and variations of it refer to all matters actually (and not
constructively or by imputation) known to John Miller, Rob Walker, Tom Mancino,
Juan Carlos Herrera, John Heffernan, Lillian Deprimo and Susie Mejia (and Buyer
agrees that the inclusion of those individuals in this definition does not
result in any of them having any personal liability to Buyer or any Affiliate
under this Agreement or otherwise).

"Seller Lease" has the meaning set forth in Section 4.09(a).

"Seller Performance Support" has the meaning set forth in Section 6.16.

“Significant Contract” has the meaning set forth in Section 6.01.

"Survey" has the meaning set forth in Section 6.18.

"Tangible Personal Property" has the meaning set forth in Section 2.01(d).

"Tax Representations" has the meaning set forth in Section 8.01.

"Taxes" means all (a) federal, state, local, foreign taxes, fees, assessments,
duties, levies or other charges of any kind whatsoever, including income, gross
receipts, sales, use, production, ad valorem, transfer, franchise, registration,
profits, license, lease, service, service use, withholding, payroll, employment,
unemployment, estimated, excise, severance, environmental, escheat and unclaimed
property obligations, stamp, occupation, premium, property (real or personal),
real property gains, windfall profits, and customs duties, together with any
interest, additions or penalties with respect thereto and any interest in
respect of such additions or penalties and (b) any liability in respect of any
of the foregoing payable by reason of contract,

10

 

--------------------------------------------------------------------------------

 

assumption, transferee or successor liability, operation of Law, Treasury
Regulations Section 1.1502-6(a) or any analogous or similar provision of Law (or
any predecessor or successor thereof) or otherwise.

"Tax Return" means any return, declaration, report, claim for refund,
information return or statement or other document filed or required to be filed
with respect to Taxes, including any schedule or attachment thereto, and
including any amendment thereof.

"Third Party Claim" has the meaning set forth in Section 8.05(a).

"Title Company" has the meaning set forth in Section 6.18.

"Transaction Documents" means this Agreement, the Assignment and Assumption
Agreement and Bill of Sale, Deeds, Assignment and Assumption of Leases, the
Transition Services Agreement and the other agreements, instruments and
documents required to be delivered at the Closing.

"Transfer Taxes" has the meaning set forth in Section 6.11(a).

"Transferred Agricultural Parcels" has the meaning set forth in Section 6.22.

“Transition Marks” has the meaning set forth in Section 6.15(b).

"Transition Services Agreement" has the meaning set forth in Section
3.02(a)(iv).

"Unpermitted Exceptions" has the meaning set forth in Section 6.18.

“Updated Non-Identified Parcel Title Commitment” has the meaning set forth in
Section 6.18(b).

"WARN Act" means the federal Worker Adjustment and Retraining Notification Act
of 1988, and similar state, local and foreign laws related to plant closings,
relocations, mass layoffs and employment losses.

"Water Rights" means all surface and underground water and water rights,
together with all applications for water rights or applications or permits for
the use, transfer or change of water rights, ditch and ditch rights, well and
well rights, reservoir and reservoir rights, stock or interests in irrigation or
ditch companies appurtenant to any of the Real Property and all other rights to
water for use at or in connection with any of the Real Property or the
exploration for or mining of minerals from any of the Real Property.

Article II
PURCHASE AND SALE

Section 2.01Purchase and Sale of Assets.  Upon the terms and subject to the
conditions set forth herein, at the Closing and as of the Effective Time, Seller
shall sell, assign, transfer, convey and deliver to Buyer, and Buyer shall
purchase, acquire and accept from Seller, free and clear of all Encumbrances
other than Permitted Encumbrances, all of Seller's right, title

11

 

--------------------------------------------------------------------------------

 

and interest in, to and under (or, in the case of leased assets or Contracts or
Permits, all rights and interests of Seller in, to and under) the assets,
properties, entitlements and rights, solely to the extent that such assets,
properties, entitlements and rights exist as of the Closing Date, of every kind
and nature, real or personal, tangible or intangible, wherever located (other
than the Excluded Assets), which are used or held for use primarily or
exclusively in connection with, the Business (collectively, the "Purchased
Assets"), including, without limitation, the following:

(a)the Owned Real Property and all of the plants and facilities located thereon
(including the Fairborn Plant and the Columbus Terminal) set forth on Section
2.01(a) of the Seller Disclosure Schedules and any other Owned Real Property
primarily or exclusively used or held for use in connection with the Business,
together with all mineral rights and Water Rights appurtenant to such Owned Real
Property, and all buildings, facilities, structures, fixtures and improvements
located thereon, and all easements, rights-of-way and other rights and, to the
extent owned by Seller, interests incidental thereto;

(b)all Leased Real Property and all of the plants and facilities located thereon
set forth on Section 2.01(b) of the Seller Disclosure Schedules;

(c)all on and off road mobile equipment, trucks, tractors and trailers, in each
case, used primarily or exclusively at the Seller Facilities (either owned or
leased);

(d)all equipment, machinery, computers, servers, tools, repair parts, spare
parts, supplies, furniture, fixtures and other tangible personal property
located at the Seller Facilities or used, primarily or exclusively in connection
with the Business (either owned or leased by Seller, but excluding any Excluded
Assets) (the "Tangible Personal Property"), including the Tangible Personal
Property listed on Section 2.01(d) of the Seller Disclosure Schedules;

(e)all inventories of raw materials, work in process, finished goods, stores,
samples, supplies, packaging materials (subject to Section 6.15), fuel and other
items treated as inventory by Seller at the Closing Date, in each case to the
extent located at the Seller Facilities ("Inventory");

(f)all Permits issued to or held by Seller in connection with its ownership,
possession, occupancy or use of any of the Purchased Assets or the Seller
Facilities, or operation of the Business, except to the extent such Permits are
not transferable under applicable Law (the "Business Permits");

(g)the Intellectual Property Agreements set forth on Section 4.10(a)(ii) of the
Seller Disclosure Schedules, and all Intellectual Property Assets, together with
all goodwill associated therewith;

(h)any prepaid rentals, advance payments, deposits, advances and other prepaid
items, including prepaid rent, purchase price and deposits with lessors,
suppliers and utilities, to the extent relating to any of the other Purchased
Assets;

(i)all (i) Contracts with customers of the Business under which Seller derives
or expects to derive revenues ("Sales Contracts") and all purchase orders and
unaccepted bids relating to the sale or possible sale of products to customers
or prospective

12

 

--------------------------------------------------------------------------------

 

customers of the Business and (ii) supply agreements, purchase orders and
unaccepted bids for supply inputs and raw materials of the Seller with suppliers
or prospective suppliers of the Business and other Contracts relating to the
Business set forth on Section 2.01(i) of the Seller Disclosure Schedules
(collectively, the "Assigned Contracts");

(j)originals or, where not permitted to be transferred to Buyer under applicable
Law, copies of all books and records relating primarily or exclusively to the
Business, or the ownership or operation of the Purchased Assets, including all
Assigned Contracts and Real Property Leases, books and records of account,
ledgers and general, financial and accounting records, machinery and equipment
maintenance files, customer lists and correspondence, customer purchasing
histories, price lists, distribution lists, supplier lists and correspondence,
catalogues, brochures, advertising materials, forms of purchase orders, sales
orders and invoices and similar sales and marketing materials, mining records,
production data, quality control records and procedures, customer complaints and
inquiry files, records and data (including all correspondence with any
Governmental Authority), sales material and records (including pricing history,
total sales, terms and conditions of sale), internal financial statements and
all manuals, data, records and information pertaining to materials, supplies,
reserves, production, operations, maintenance, distribution and similar matters,
and all reserve reports, engineering reports and studies, environmental and
safety compliance and monitoring records and reports, spill response and
emergency response plans related to any Real Property, other than books and
records set forth in Section 2.02(e) ("Books and Records");

(k)the software, websites and related technology used in the Business set forth
on Section 2.01(k) of the Seller Disclosure Schedules;

(l)except as set forth on Section 2.01(l) of the Seller Disclosure Schedules,
all landline phones and facsimile machines owned by the Seller, and Seller's
rights with respect to any landline phones and facsimile machines leased by the
Seller, in each case used by Employees in connection with the Business, along
with associated numbers;

(m)all rights and Claims against any Person which relate primarily or
exclusively to the Purchased Assets, including warranty rights, guaranty rights,
indemnification rights, Encumbrances, judgments, causes of action and rights of
recovery; provided, however, that the Seller shall retain, and the Buyer shall
have no right in respect of, any such rights or Claims against any Person to the
extent that they relate to the Excluded Assets or Excluded Liabilities; and

(n)all goodwill associated with the Business.

Section 2.02Excluded Assets.  Other than the Purchased Assets described or
referred to in Section 2.01, Buyer expressly understands and agrees that it is
not purchasing or acquiring, and Seller is not selling or assigning, any other
assets or properties of Seller, and all such other assets and properties shall
be excluded from the Purchased Assets (the "Excluded Assets"). Without limiting
the generality of the foregoing, Excluded Assets include the following assets
and properties of Seller or any of its Affiliates:

(a)all cash and cash equivalents, bank accounts and securities of Seller;

13

 

--------------------------------------------------------------------------------

 

(b)all accounts and notes receivable (including any claim or rights of action
with respect to accounts and notes receivable) and the right to bill and receive
payment for products shipped or delivered and/or services performed prior to the
Effective Time by the Seller but unbilled as of the Effective Time;

(c)all leased Employee cars and trucks, subject to Section 6.20;

(d)other than the Intellectual Property Assets, all Intellectual Property of
Seller, including, (i) accounting and information management systems software
used by the Business, including all systems identified on Section 2.02(d)(i) of
the Seller Disclosure Schedules, and any other software used by the Business,
other than the software set forth in Section 2.01(k) of the Seller Disclosure
Schedules, (ii) the trademarks and names listed in Section 2.02(d)(ii) of the
Seller Disclosure Schedules and any variation of the foregoing, and the goodwill
connected therewith and symbolized thereby (collectively, the "Retained Names"),
(iii) the Intellectual Property Registrations set forth on Section 4.10(a)(i) of
the Seller Disclosure Schedules, and (iv) any licenses or other agreements
related to such Intellectual Property;

(e)the corporate seals, organizational documents, minute books, stock books, Tax
Returns, books of account or other general corporate records of Seller, all
sales and pricing policies and practices, strategic plans, marketing and
promotional surveys, materials and research, all manuals, data, records and
information pertaining to transportation, research and development (other than
such reports, studies or documents expressly included in Section 2.01(j)), all
employee-related or employee benefit-related files or records related to
employees of Seller other than the Hired Employees, and any other books and
records which Seller is prohibited from disclosing or transferring to Buyer
under applicable Law;

(f)other than the Tangible Personal Property referred to in Section 2.01(d) and
the software identified on Section 2.01(k) of the Seller Disclosure Schedules,
all equipment, machinery, computers (whether owned or leased), servers, tools,
repair parts, spare parts, supplies, furniture, fixtures and other tangible
personal property, software, websites and related information technology, in
each case not primarily or exclusively related to the operation of the Purchased
Assets and located at the Seller Facilities, and any leases relating to such
equipment or other tangible personal property so leased by the Seller;

(g)all Contracts set forth on Section 2.02(g) of the Seller Disclosure
Schedules;

(h)all Contracts that are not Assigned Contracts and any and all rights
thereunder;

(i)all insurance policies and all rights to applicable claims and proceeds
thereunder, including any policy or coverage relating to the Purchased Assets or
the Business;

(j)other than the Purchased Assets, all assets, properties and rights of every
kind and nature, real or personal, tangible or intangible used or held by Seller
or any of its Affiliates in its businesses or in its ownership, possession,
occupancy, use or management of any assets related thereto;

14

 

--------------------------------------------------------------------------------

 

(k)all Employee Plans and all rights, assets, properties and contracts with
respect to Employee Plans;

(l)all Tax assets including refunds, rebates or prepayments of Taxes (or rights
thereto), for taxable periods (including portions thereof) ending on or before
the Effective Time;

(m)all rights to any Action or Claim of any nature (i) available to or being
pursued by Seller, whether arising by way of counterclaim or otherwise, in each
case whether or not related to the Business, the Purchased Assets, or the
Assumed Liabilities, or (ii) against any third party arising out of Seller’s
ownership, use or possession of any of the Purchased Assets on or before the
Closing Date or against any Person relating to any of the Excluded Assets or
Excluded Liabilities (but excluding Claims of the type set forth before the
proviso in Section 2.01(m));

(n)all rights which accrue or will accrue to Seller or any of its Affiliates
under the Transaction Documents;

(o)all intercompany receivables and other rights pursuant to any agreement or
Contract between Seller, or any of its Affiliates, on the one hand, and any of
their respective Affiliates, on the other hand;

(p)any outstanding amounts owing to the Business from other businesses of Seller
or its Affiliates;

(q)the shares of stock or other ownership interests in any Affiliates of Seller;

(r)all correspondence and documents prepared by Seller or any of its Affiliates
related to Buyer or any third party bid to purchase any of the assets of the
Business;

(s)the Fairborn CKD Landfill #6 and all other real property of the Seller other
than the Leased Real Property and Owned Real Property;

(t)all Permits other than the Business Permits;

(u)any (i) personnel records with respect to the Hired Employees that Seller or
any of its Affiliates is required by Law to maintain in its possession, (ii)
Books and Records relating to any Purchased Asset or Assumed Liability that
Seller or any of its Affiliates is required by Law to maintain in its possession
and (iii) Books and Records to the extent relating to any other Excluded Assets
and not the Purchased Assets;

(v)any and all guarantees, warranties, indemnities and similar rights (i) in
respect of the Business or a Purchased Asset for the period prior to the Closing
Date (but excluding Claims of the type set forth before the proviso in Section
2.01(m)) and (ii) in respect of any other Excluded Asset, arising on or after
the Closing Date;

15

 

--------------------------------------------------------------------------------

 

(w)all assets and rights relating primarily or exclusively to Seller's
businesses other than the Business; and

(x)the assets, properties and rights specifically set forth on Section 2.02(x)
of the Seller Disclosure Schedules.

Section 2.03Assumed Liabilities.  Subject to the terms and conditions set forth
herein, Buyer shall assume pursuant to the Assignment and Assumption Agreement
and Bill of Sale and agree to pay, perform and discharge when due solely the
following liabilities and obligations of Seller arising out of or relating to
the Business or the Purchased Assets after the Effective Time, other than the
Excluded Liabilities (collectively, the "Assumed Liabilities"):

(a)all leases of real and personal property included in the Purchased Assets, to
the extent that such obligations relate to and are required to be performed
during periods after the Effective Time;

(b)all unperformed and uncompleted Contracts, supply agreements, purchase orders
and unaccepted bids for supply of product relating to the Business, in each
case, which will be assigned to the Buyer in accordance with Section 2.01, and
to the extent that such obligations relate to and are required to be performed
during periods after the Effective Time;

(c)all obligations and liabilities arising under or relating to the Assigned
Contracts, to the extent that such obligations relate to and are required to be
performed during periods after the Effective Time;

(d)all accrued but unused time off entitlements, including vacation days, for
Hired Employees as of the Closing Date, in accordance with Section 6.04(c);

(e)all obligations and liabilities under Business Permits, governmental
approvals and consent decrees (other than the Consent Decree, which is addressed
in Section 2.03(q)), in each case, which will be assigned to the Buyer in
accordance with Section 2.01, subject to the terms and conditions thereof, and
to the extent that such obligations relate to and are required to be performed
during periods after the Effective Time;

(f)all environmental liabilities and obligations with respect to the Purchased
Assets to the extent arising from acts or omissions on or after the Effective
Time either under any Environmental Law or under any contract or other
arrangement that will be assigned to the Buyer in accordance with Section 2.01
(including those arising as a result of the transportation or disposal or both
after the Effective Time of hazardous materials regulated by Environmental Law
for disposal or treatment);

(g)all reclamation obligations associated with the Purchased Assets arising
prior to or after the Effective Time, other than those reclamation obligations
required by a Law, Permit or Governmental Order to have been performed by a date
certain prior to the Closing Date and not performed by such date;

16

 

--------------------------------------------------------------------------------

 

(h)except as specifically provided in Section 6.04, all liabilities and
obligations of Buyer or its Affiliates relating to employee benefits,
compensation or other arrangements with respect to any Hired Employee after the
Effective Time;

(i)all liabilities and obligations for (i) Taxes relating to the Business or the
Purchased Assets for any taxable period or portion thereof beginning (or deemed
to begin) after the Effective Time (in the case of a taxable period that begins
before the Closing Date and ends after the Closing Date, determined in a manner
consistent with Section 2.09) and (ii) one-half (50%) of any Transfer Taxes
described in Section 6.11(a) ;

(j)all liabilities and obligations arising out of or relating to any products
manufactured by Buyer at, or distributed or sold by Buyer from, the Seller
Facilities after the Effective Time;

(k)all liabilities and obligations under any deed or other instruments relating
to Seller’s ownership interests in the Owned Real Property included in the
Purchased Assets to be paid or performed or otherwise relating to periods after
the Effective Time;

(l)any and all liabilities and obligations to the extent arising out of or
relating to violations by Buyer of, and/or non-compliance by Buyer with, any
Laws relating to occupational safety and health, including the Occupational
Safety and Health Administration Act of 1970, Federal Mine Safety and Health Act
of 1977, or those issued by the Mine Safety and Health Administration (MSHA),
after the Effective Time;

(m)a portion of any liabilities or obligations in respect of rebates, discounts
or allowances payable to any customer of the Seller arising under any Sales
Contracts in accordance with the terms specifically set forth in the applicable
Sales Contracts, to be transferred to Buyer, as determined based on pro ration
in accordance with the applicable method set forth in Section 2.09 of the Seller
Disclosure Schedules;

(n)all other liabilities and obligations arising out of or relating to Buyer's
ownership or operation of the Business and the Purchased Assets on or after the
Effective Time, including all liabilities arising out of or in connection with
product liability, claims for personal injuries, property damage or losses, in
each case, that involve the use of any product sold or otherwise disposed of by
Buyer or any of its Affiliates in connection with the Business or the Purchased
Assets after the Effective Time, except to the extent such liabilities or
obligations are the express responsibility of Seller pursuant to this Agreement;

(o)all other liabilities specifically assumed by Buyer under the Transaction
Documents;

(p)all liabilities and obligations of Seller set forth on Section 2.03(p) of the
Seller Disclosure Schedules;

(q)all liabilities and obligations under the Consent Decree that the Buyer
expressly assumes pursuant to Section 6.06(d); and

17

 

--------------------------------------------------------------------------------

 

(r)any Taxes, fees, penalties or other liabilities attributable to pre-Closing
periods arising out of the failure of any portion of the Transferred
Agricultural Parcels to continue to meet the  requirements to remain in the CAUV
Program following the Effective Time.

Section 2.04Excluded Liabilities. Notwithstanding anything to the contrary
contained in this Agreement, Buyer shall not assume and shall not be responsible
to pay, perform or discharge (i) any debts, liabilities or obligations of the
Seller of any kind, character or description whatsoever (whether absolute or
contingent, known or unknown, asserted or unasserted) other than the Assumed
Liabilities or (ii) any of the following debts, liabilities or obligations of
Seller, whether or not the same are disclosed to Buyer in or pursuant to this
Agreement (any such debts, liabilities or obligations described in clause (i) or
(ii) above being collectively referred to as the "Excluded Liabilities"):

(a)any liabilities or obligations arising out of or relating to Seller's
ownership or operation of the Business and the Purchased Assets prior to the
Effective Time;

(b)any debts, liabilities or obligations relating to, or occurring or existing
in connection with, or arising out of, the Excluded Assets, whether before, on
or after, the Effective Time;

(c)all indebtedness of the Seller, including all indebtedness for borrowed
money, including principal and interest, whether incurred before, on or after
the Effective Time;

(d)all liabilities of the Seller arising from or relating to any litigation that
is currently pending or threatened against or affecting the Seller or its
properties or assets or that arise from or relate to actions, events,
occurrences or developments that first occurred on or prior to the Closing
(whether or not covered by insurance), including all litigation that relates to
the Business or Purchased Assets and is pending as of the Effective Time;

(e)except as otherwise provided in Section 2.03(i), any liabilities or
obligations for (i) any Taxes relating to the Business, the Purchased Assets or
the Assumed Liabilities, (ii) any Taxes of the Seller, and (iii) one-half (50%)
of any Transfer Taxes described in Section 6.11(a) (collectively, "Excluded
Taxes"); for the avoidance of doubt, Excluded Taxes shall not include Taxes
arising under Section 2.03(r);

(f)except as provided in Section 6.04, any liabilities or obligations of Seller
relating to or arising out of (i) the employment, or termination of employment,
of (x) any Employee prior to or at the Effective Time, and (y) any Employee that
is not a Hired Employee prior to, at and after the Effective Time, (ii) workers'
compensation claims of any Employee which relate to events occurring prior to or
at the Effective Time, or (iii) any multiemployer plan (as defined in ERISA
§3(37)) or any multiple employer welfare arrangement (as defined in ERISA
§3(40)), including any of the items set forth on Section 4.14(f) of the Seller
Disclosure Schedules;

(g)a portion of any liabilities or obligations in respect of rebates, discounts
or allowances payable to any customer of the Seller arising under any Sales
Contracts,

18

 

--------------------------------------------------------------------------------

 

in accordance with the terms specifically set forth in the applicable Sales
Contracts, to be transferred to Buyer, as determined based on pro ration in
accordance with the applicable method set forth in Section 2.09 of the Seller
Disclosure Schedules;

(h)any liabilities arising out of or in connection with (A) any product or
service warranties or guarantees given by any Seller in connection with or (B)
Claims for personal injuries, property damage or losses that involve, any
product sold, delivered or otherwise disposed of, or any service performed or
delivered, by the Seller prior to the Effective time;

(i)any debts, liabilities or obligations of the Seller arising out of or
relating to the use or exploitation of rights and interests in any Intellectual
Property;

(j)any liabilities or obligations of the Seller arising from any breach or
violation by the Seller of the terms and provisions of any Contract, Permit or
lease;

(k)any Claims or other rights pursuant to any agreement or Contract between
Seller, or any of its Affiliates, on the one hand, and any of their respective
Affiliates, on the other hand;

(l)any liabilities or obligations arising from or relating to a breach or
violation by the Seller of any Law or Governmental Order applicable to Seller or
its businesses;

(m)all environmental liabilities and obligations with respect to the Business to
the extent arising from acts or omissions prior to the Effective Time either
under any Environmental Law or under any contract or other arrangement
(including those arising as a result of the transportation or disposal or both,
prior to the Effective Time, of hazardous materials regulated by Environmental
Law for disposal or treatment);

(n)any brokers' or finders' fees or similar fees or expenses incurred by the
Seller relating to this Agreement or the Transaction Documents or any of the
transactions contemplated hereby or thereby;

(o)any debts, liabilities or obligations of Seller arising under or incurred in
connection with the negotiation, preparation, investigation, execution, delivery
and performance of this Agreement, the other Transaction Documents and the
transactions contemplated hereby and thereby, including fees and expenses of
counsel, accountants, consultants, advisers and others;

(p)all other liabilities specifically assumed by Seller under the Transaction
Documents;

(q)any liabilities or obligations set forth on Section 2.04(q) of the Seller
Disclosure Schedules; and

(r)any debt, liability or obligation of any Affiliates of the Seller (whether or
not similar to any of the categories of debts, liabilities or obligations of the
Seller described above).

19

 

--------------------------------------------------------------------------------

 

Section 2.05Purchase Price.

(a)The aggregate purchase price for the Purchased Assets, subject to adjustment
provided for in Section 2.05(b), shall be $400,000,000.00 (as adjusted pursuant
to Section 2.05(b) and Section 2.06, the "Purchase Price"), plus the assumption
of all of the Assumed Liabilities. The Purchase Price shall be paid by wire
transfer of immediately available funds at Closing to an account designated in
writing by Seller to Buyer no later than two Business Days prior to the Closing
Date.

(b)Not less than three (3) Business Days prior to the Closing Date, Seller shall
deliver to Buyer a statement setting forth its good faith estimate of the book
value of the Adjustable Inventory (the "Estimated Adjustable Inventory Value"),
together with a report setting forth detailed supporting calculations, in
accordance with the inventory valuation principles and methodologies set forth
in Exhibit D.  The Purchase Price payable at Closing shall be (i) to the extent
that the Estimated Adjustable Inventory Value is less than $6,000,000,
decreased, on a dollar-for-dollar basis, by the amount of such shortfall, or
(ii) to the extent that the Estimated Adjustable Inventory Value is greater than
$7,000,000, increased, on a dollar-for-dollar basis, by the amount of such
excess.

Section 2.06Post-Closing Adjustment – Inventory.

(a)Within 60 days after the Closing Date, Buyer will (i) determine (A) the book
value of Adjustable Inventory as of the Effective Time (the "Adjustable
Inventory Value") and (B) the amount by which that determination of the
Adjustable Inventory Value is more or less than the Estimated Adjustable
Inventory Value (the difference being the "Adjustable Inventory Value
Adjustment") and (ii) deliver to Seller a report setting forth in detail the
Adjustable Inventory Value Adjustment and detailed supporting calculations in
accordance with the inventory valuation principles and methodologies set forth
in Exhibit D (the "Adjustable Inventory Value Report").  The post-Closing
determination of Adjustable Inventory Value will be based on the actual
Adjustable Inventory as of the Effective Time, determined based upon the
Estimated Adjustable Inventory Value as adjusted for purchases, production and
sales from the time the Estimated Adjustable Inventory Value was calculated
until the Effective Time and will conform in all respects to the inventory
valuation principles and methodologies set forth in Exhibit D.  If the
Adjustable Inventory Value Adjustment is a positive amount, such amount will be
paid by Buyer to Seller, and if the Adjustable Inventory Value Adjustment is a
negative amount, such amount will be paid by the Seller to Buyer, each as
provided in Section 2.06(d) below.

(b)From and after the date upon which Seller delivers its report and
calculations pursuant to Section 2.05(b), each party, at the other party's
request, will make available to the other party and its agents and
Representatives the books, records and worksheets supporting, and the personnel
who prepared, any calculation or report provided for in Section 2.05 or Section
2.06.  Each party will also discuss with the other party during the time period
for preparing such report, as requested by the other party, the status of any
such calculation or report, including particular adjustments that it has
identified.  Seller's designated representative for purposes of this Section
2.06 is John Heffernan who is currently Vice President - Business Development,
and Buyer's designated representative for purposes of this Section 2.06 is Craig

20

 

--------------------------------------------------------------------------------

 

Kesler who is currently Executive Vice President - Finance and Administration
and Chief Financial Officer.  The contact information for such persons is:  

John Heffernan

929 Gessner, Suite 1900

 

Houston, TX  77024

Tel:  (713) 722-6078

johnv.heffernan@cemex.com

 

 

Craig Kesler

3811 Turtle Creek Blvd.

Dallas, TX  75219-4487

Tel:  (214) 432-2013

ckesler@eaglematerials.com  

The communications between such persons in connection with this Section 2.06 may
be given by email, fax, registered mail, overnight courier or any other
comparable means, but any such communication will be deemed received only upon
actual receipt.  Notice of any dispute that they cannot resolve and changes in
such contact person and contact information will only be made pursuant to
Section 10.02.

(c)If Seller does not (i) give written notice to Buyer of an objection to the
Adjustable Inventory Value Report, together with a reasonably detailed
description of any changes that Seller proposes to be made to the calculation of
Adjustable Inventory Value and detailed supporting calculations, within 30 days
after Seller's receipt of such report, or (ii) notify Buyer at any time within
such 30-day period that Seller accepts the Adjustable Inventory Value Report,
the Adjustable Inventory Value Report will become binding in its entirety at the
end of such 30-day period.  If Seller has notified Buyer that Seller accepts the
Adjustable Inventory Value Report within such 30-day period, the Adjustable
Inventory Value Report will become binding in its entirety as of the date of
such notification.  If Seller objects to any part of the Adjustable Inventory
Value Report within such 30-day period, and the Seller and Buyer are unable to
agree as to all disputed parts within 30 days after Seller's objection is
received by Buyer, then (x) the agreed-upon parts (if any) of the Adjustable
Inventory Value Report will become binding on the parties at the end of the
30-day period after Seller's objection is received by Buyer and paid in
accordance with Section 2.06(d) and (y) the disputed parts will be resolved
pursuant to the binding dispute resolution process as provided in Section
2.06(e).

(d)If the Adjustable Inventory Value Report delivered to Seller has become
binding in whole and indicates that Buyer is to make a payment to Seller, then
such payment will be made within seven (7) days after the Adjustable Inventory
Value Report

21

 

--------------------------------------------------------------------------------

 

becomes binding as provided in Section 2.06(c).  If the Adjustable Inventory
Value Report as delivered to Seller has become binding in whole and indicates
that Seller is to make a payment to Buyer, then such payment will be made within
seven (7) days after the Adjustable Inventory Value Report becomes binding as
provided in Section 2.06(c).  If the Adjustable Inventory Value Report is
disputed, in whole or in part, by Seller in accordance with Section 2.06(c),
then (i) payment of amounts related to the undisputed parts that have become
binding will be made in accordance with the foregoing and (ii) payment of
amounts related to each disputed part will be made only when the final
Adjustable Inventory Value Adjustment is determined in accordance with Section
2.06(e).  For the avoidance of doubt, any disputes with respect to the
Adjustable Inventory Value Report will defer the payment only of amounts related
to the disputed parts.  All payments pursuant to this Section 2.06(d) will be by
wire transfer in accordance with the recipient's instructions.

(e)Any disputes regarding the Adjustable Inventory Value Report will be
submitted to and settled by the binding dispute resolution process set forth in
this Section 2.06(e).  The dispute will be (a) submitted for resolution to a
partner in the firm of PricewaterhouseCoopers LLP, who has at least 10 years'
experience in resolving disputes and who is designated in writing by another
partner of the firm (the designated partner, the "Accountant"), (b) conducted in
accordance with the following provisions of this Section 2.06(e), and (c)
initiated by either Seller or Buyer sending a notice to the other electing to
resolve the dispute in accordance with this Section 2.06(e).  The Accountant
will undertake to complete the dispute resolution and issue his written report
within 60 days after he receives the notice referred to above (the "Dispute
Resolution Period").  Each of Seller and Buyer will promptly submit to the
Accountant all materials requested by the Accountant, promptly respond to
questions asked by the Accountant, so that the Accountant can issue his report
on or before the end of the Dispute Resolution Period.  The Accountant may, if
he or she elects, hold a one-day hearing at the Accountant's offices.  The
Accountant (who will act as an expert and not as an arbitrator) will undertake
in good faith to issue a written report (which will briefly summarize the
reasons for the determination) by the end of the Dispute Resolution Period.  The
Accountant's report will set forth a determination only with respect to the
disputed amounts (and for avoidance of doubt, will not include any other finding
or award), and will be based solely on the information made available to the
Accountant (to the extent the Accountant considers appropriate) and the terms of
this Agreement (and, for the avoidance of doubt, the Accountant will not vary
the terms of this Agreement, but rather will strictly apply them to the dispute
and without limiting or being limited by the foregoing, will not employ any
means of calculating the components of Adjustable Inventory Value which are
different from the principles and methodologies set forth in Exhibit D, to the
extent that such means are inconsistent with or not provided for in Exhibit
D).  The decision for each disputed amount must be within the range of values
assigned to each such item in the calculation of the Adjustable Inventory Value
Adjustment and value attributable thereto by Seller in its objection to the
Adjustable Inventory Value Adjustment.  The decision of the Accountant will be
final and binding on the parties and may be entered in any court having
jurisdiction, with payment being due from Seller or Buyer, as applicable, to the
other party within 10 days after the issuance of the decision.  The Accountant
will not award costs or expenses (including attorneys' fees), or damages,
interest or penalties to any party.  Each of the Buyer and the Seller will pay
50% of the Accountant's fees and expenses, but otherwise each party will pay its
own costs and expenses of the dispute resolution process of this Section
2.06(e).

22

 

--------------------------------------------------------------------------------

 

Section 2.07Allocation of the Purchase Price. Within ninety days (90) after the
Closing Date, Buyer shall deliver to Seller a schedule allocating the Purchase
Price (including any Assumed Liabilities treated as consideration for the
Purchased Assets for Tax purposes) (the "Allocation Schedule"). The Allocation
Schedule shall be prepared in accordance with Section 1060 of the Code. The
Allocation Schedule shall be deemed final, and shall be conclusive and binding
on all parties, unless Seller delivers to Buyer a written notice identifying
each item reflected in the Allocation Schedule to which Seller takes exception
within 30 days after delivery of the Allocation Schedule to Seller (such items
"Allocation Objections") (it being understood that any amounts not disputed by
Seller shall be final and binding). Upon delivery of the Allocation Objections,
if any, Seller and Buyer shall negotiate in good faith to resolve such dispute;
provided, however, that if Seller and Buyer are unable to resolve any dispute
with respect to the Allocation Schedule within 60 days after the delivery of the
Allocation Schedule, then Seller and Buyer shall each be entitled to adopt their
own positions regarding the allocation of the Purchase Price among the Purchased
Assets for applicable tax purposes. If the parties agree on the Allocation
Schedule (or such schedule is deemed accepted), Seller and Buyer agree to file
their respective IRS Forms 8594 and all federal, state and local Tax Returns in
accordance with the Allocation Schedule.

Section 2.08Non-assignable Rights.

(a)Notwithstanding anything to the contrary in this Agreement, and subject to
the provisions of this Section 2.08, to the extent that the sale, assignment,
transfer, conveyance or delivery, or attempted sale, assignment, transfer,
conveyance or delivery, to Buyer of any Assigned Contract or Business Permit (i)
would result in a violation of applicable Law or (ii) would require the consent,
authorization, approval or waiver of a Person who is not a party to this
Agreement or an Affiliate of a party to this Agreement (including any
Governmental Authority), and such consent, authorization, approval or waiver
shall not have been obtained prior to the Closing, this Agreement shall not
constitute a sale, assignment, transfer, conveyance or delivery, or an attempted
sale, assignment, transfer, conveyance or delivery, of such Assigned Contract or
Business Permit (each, a "Non-assignable Right"); provided, however, that,
subject to the satisfaction or waiver of the conditions contained in Article
VII, the Closing shall occur notwithstanding the foregoing without any
adjustment to the Purchase Price on account thereof.  Following the Closing,
Seller and Buyer shall use commercially reasonable efforts, and cooperate with
each other, to obtain, any such required consent, authorization, approval or
waiver or (if required in order to carry out the provisions of this Section
2.08) any release, substitution or amendment required to novate any
Non-assignable Rights so that they can effectively be transferred to Buyer as
promptly as reasonably practicable after the Closing upon the terms set forth in
this Agreement (without regard to the provisions of this Section 2.08);
provided, however, that neither Seller nor Buyer shall be required to pay any
consideration therefor.  Once such consent, authorization, approval, waiver,
release, substitution or amendment is obtained, Seller shall sell, assign,
transfer, convey and deliver to Buyer the relevant Non-assignable Right to which
such consent, authorization, approval, waiver, release, substitution or
amendment relates for no additional consideration. Applicable Transfer Taxes in
connection with such sale, assignment, transfer, conveyance or license shall be
borne by the parties in accordance with Section 6.11(a).

23

 

--------------------------------------------------------------------------------

 

(b)To the extent that any Non-Assignable Right cannot be transferred to Buyer
following the Closing pursuant to this Section 2.08, Buyer and Seller shall use
reasonable best efforts to implement such arrangements (such as subleasing,
sublicensing or subcontracting) as shall be determined by the parties in order
to provide to them the economic and, to the extent permitted under applicable
Law, operational equivalent of the transfer of such Non-assignable Right to
Buyer as of the Closing and the performance by Buyer of the Assumed Liabilities
with respect thereto.  Under any such arrangements, unless otherwise agreed by
the parties, Seller shall continue to hold legal title to such Non-assignable
Right for the exclusive benefit of Buyer and Buyer shall, as agent or
subcontractor for Seller, pay, perform and discharge fully the Assumed
Liabilities thereunder from and after the Closing Date.  In addition, to the
extent permitted under applicable Law, Seller shall, at Buyer’s expense, hold in
trust for and pay to Buyer promptly upon receipt thereof, such Non-Assignable
Right and all income, proceeds and other monies received by Seller to the extent
related to such Non-Assignable Right in connection with the arrangements under
this Section 2.08. Notwithstanding anything herein to the contrary, the
provisions of this Section 2.08 shall not apply to any consent or approval
required under any antitrust, competition or trade regulation Law, which consent
or approval shall be governed by Section 6.06.

Section 2.09Pro Ration.  As soon as reasonably practicable following the Closing
Date (and, to the extent necessary, from time to time thereafter), Buyer shall
deliver to Seller a statement setting forth all (i) gas, heat, water, sewage,
electricity, trash removal, telephone, internet and other utilities, (ii)
rebates, discounts or allowances payable to any customer or arising under any
Sales Contracts transferred to Buyer and (iii) any ad valorem and property
Taxes, in each case relating to the Business with respect to periods (or
portions thereof) prior to the Closing which were not settled at Closing and are
to be paid by Seller or Buyer (as the case may be) to the other party pursuant
to this Section 2.09, together with reasonable supporting documentation.  The
amounts referred to in clauses (i) through (iii) above shall be apportioned
between the Buyer and the Seller on a pro rata basis based on the Closing Date
and the number of days in the relevant determination period.  Each statement to
be delivered by Buyer pursuant to this Section 2.09 shall also set forth a
calculation of the net amount payable by the Seller to the Buyer, or by the
Buyer to the Seller, in order to give effect to such apportionment for all
amounts covered by such statement.  The net amount payable by the Buyer or the
Seller, as applicable, shall be paid by the Buyer or the Seller (as applicable)
to the other party within thirty days after the delivery of the statement
referred to above.

Article III
CLOSING

Section 3.01Closing.  Subject to the terms and conditions of this Agreement, the
consummation of the transactions contemplated by this Agreement shall take place
at the offices of Skadden, Arps, Slate, Meagher & Flom LLP, 4 Times Square, New
York, NY 10036 on (a) the second Business Day following the satisfaction or
waiver of the conditions to Closing set forth in Article VII (other than those
conditions that by their nature can only be satisfied at the time of Closing,
but subject to the satisfaction of such conditions), which date shall not be
earlier than fifteen (15) days after the delivery of all Identified Parcel
Commitments and Non-Identified Parcel Commitments by Seller to Buyer in
accordance with Section 6.18, or (b) at such other place, time or date as Seller
and Buyer may agree in writing (the "Closing Date").  The

24

 

--------------------------------------------------------------------------------

 

closing of the transactions contemplated by this Agreement (the "Closing") shall
be effective as of the Effective Time.

Section 3.02Closing Deliverables.

(a)At the Closing, Seller shall deliver to Buyer the following:

(i)a counterpart to the assignment and assumption agreement and bill of sale in
the form set forth in Exhibit A hereto (the "Assignment and Assumption Agreement
and Bill of Sale"), duly executed by Seller;

(ii)with respect to each parcel of Owned Real Property, a limited warranty deed
in the form of Exhibit B, as applicable for each such parcel of Owned Real
Property, as set forth in Exhibit B hereto (each, a "Deed"), each duly executed
and notarized by Seller;

(iii)with respect to each Real Property Lease, a counterpart of the Assignment
and Assumption of Lease substantially in the form set forth in Exhibit C (each,
an "Assignment and Assumption of Lease"), duly executed by Seller and, if
necessary, Seller's signature shall be witnessed and/or notarized;

(iv)a counterpart to the transition services agreement, in the form set forth in
Exhibit E hereto (the "Transition Services Agreement"), duly executed by Seller;

(v)copies of all consents, authorizations, approvals or waivers obtained by
Seller from any third parties in connection with the transactions contemplated
by this Agreements;

(vi)releases of Encumbrances evidencing the discharge and removal of all
Encumbrances on or affecting the Purchased Assets, other than Permitted
Encumbrances;

(vii)the Seller Closing Certificate;

(viii)a certificate of non-foreign status of Seller, in substantially the form
attached hereto as Exhibit F, which meets the requirements of Treasury
Regulations Section 1.1445-2(b);

(ix)a receipt for the Purchase Price (in the amount paid at Closing), duly
executed by the Seller;

(x)Identified Parcel title policies for each Identified Parcel (which may be in
the form of a binding obligation from Title Agent to issue such policy in the
form of a mark-up of the Identified Parcel Title Commitment) in accordance with
the Identified Parcel Title Commitment insuring Buyer’s fee simple title to the
Identified Parcels as of the Closing

25

 

--------------------------------------------------------------------------------

 

Date including the mineral estate and subject only to Permitted Encumbrances and
items deemed accepted by Buyer, in such amounts as Seller and Buyer reasonably
determine to be the value of the real property insured thereunder (“Identified
Parcel Title Policy”);

(xi)Non-Identified Parcel Title Commitments to receive title policies after
Closing insuring Buyer’s fee simple title to the Non-Identified Parcels;

(xii)ALTA/NSPS Land Title Surveys for the Identified Parcels;

(xiii)Metes and Bounds Surveys for the Non-Identified Parcels;

(xiv)a list of all Employees who are terminated involuntarily by Seller for any
reason during the 90 days prior to the Closing Date, including each such
employee’s last known address; and

(xv)such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Buyer, as may be
required to give effect to this Agreement.

(b)At the Closing, Buyer shall deliver to Seller the following:

(i)the Purchase Price (as adjusted pursuant to Section 2.05(b), but without
giving effect to any post-closing adjustment to be made pursuant to Section
2.06) by wire transfer of immediately available funds;

(ii)a counterpart to the Assignment and Assumption Agreement and Bill of Sale,
duly executed by Buyer;

(iii)with respect to each Real Property Lease, a counterpart of the Assignment
and Assumption of Lease, duly executed by Buyer and, if necessary, Buyer's
signature shall be witnessed and/or notarized;

(iv)a counterpart to the Transition Services Agreement, duly executed by Buyer;

(v)the Buyer Closing Certificate; and

(vi)such other customary instruments of transfer, assumption, filings or
documents, in form and substance reasonably satisfactory to Seller as may be
required to give effect to this Agreement.

 

26

 

--------------------------------------------------------------------------------

 

Article IV
REPRESENTATIONS AND WARRANTIES OF SELLER

Except as set forth in the Seller Disclosure Schedules, Seller represents and
warrants to Buyer that the statements contained in this Article IV are true and
correct as of the date hereof as follows:

Section 4.01Organization and Qualification of Seller.  Seller is a limited
liability company duly organized, validly existing and in good standing under
the Laws of the state of Delaware and has all necessary entity power and
authority to own, operate or lease the properties and assets now owned, operated
or leased by it and to carry on the Business as currently conducted. Section
4.01 of the Seller Disclosure Schedules sets forth each jurisdiction in which
Seller is licensed or qualified to do business in connection with the Business,
and Seller is duly licensed or qualified to do business and is in good standing
in each jurisdiction in which the ownership of the Purchased Assets or the
operation of the Business as currently conducted makes such licensing or
qualification necessary, except where the failure to be so licensed, qualified
or in good standing would not have a Material Adverse Effect.

Section 4.02Authority of Seller.  Seller has all necessary entity power and
authority to enter into this Agreement and the other Transaction Documents to
which Seller is or will be a party, to carry out its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by Seller of this Agreement and any other Transaction
Document to which Seller is or will be a party, the performance by Seller of its
obligations hereunder and thereunder and the consummation by Seller of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite entity action on the part of Seller and, if required, its equity
owners. This Agreement has been duly executed and delivered by Seller, and
(assuming due authorization, execution and delivery by Buyer) this Agreement
constitutes a legal, valid and binding obligation of Seller, enforceable against
Seller in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or similar Laws
affecting creditors' rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity). When each other Transaction Document to which Seller is or will be a
party has been duly executed and delivered by Seller (assuming due
authorization, execution and delivery by each other party thereto), such
Transaction Document will constitute a legal and binding obligation of Seller
enforceable against it in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting creditors' rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

Section 4.03No Conflicts; Consents.  The execution, delivery and performance by
Seller of this Agreement and the other Transaction Documents to which it is or
will be a party, and the consummation of the transactions contemplated hereby
and thereby, do not and will not: (a) result in a violation or breach of any
provision of the certificate of formation or operating agreement of Seller; (b)
conflict with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Seller, the Business or the Purchased Assets;
or (c) require the consent, notice or other action by any Person under, conflict
with, result in a

27

 

--------------------------------------------------------------------------------

 

violation or breach of, constitute a default or an event that, with or without
notice or lapse of time or both, would constitute a default under, or result in
the acceleration of or loss of rights under or create in any party the right to
accelerate, terminate, modify or cancel any Contract or Business Permit to which
Seller is a party or by which Seller or the Business is bound or to which any of
the Purchased Assets are subject (including any Assigned Contract); or (d)
result in the creation or imposition of any Encumbrance on the Purchased Assets
other than a Permitted Encumbrance; except in the cases of clauses (b) and (c),
where the violation, breach, conflict, default, acceleration or failure to give
notice would not have a Material Adverse Effect. No consent, approval, Permit,
Governmental Order, declaration or filing or registration with, or notice to,
any Governmental Authority is required by or with respect to Seller in
connection with the execution and delivery of this Agreement or any of the other
Transaction Documents and the consummation of the transactions contemplated
hereby and thereby, except for such filings as may be required under the HSR Act
and as set forth in Section 4.03 of the Seller Disclosure Schedules and such
consents, approvals, Permits, Governmental Orders, declarations, filings or
notices which, if not obtained, would not, individually or in the aggregate,
have a Material Adverse Effect.

Section 4.04Financial Statements. Attached as Section 4.04 of the Seller
Disclosure Schedules are true and correct copies of (i) funds employed
statements of the Business as of December 31, 2014 and December 31, 2015, and
for the six month period ended June 30, 2016, and (ii) unaudited summary
statements of EBITDA for the operations of the Business for the years ended
December 31, 2014 and December 31, 2015, and for the six month period ended June
30, 2016 (the foregoing are collectively the "Business Financial
Statements").  The Business Financial Statements were prepared from Seller's
books and records for the Business on a pro-forma basis in accordance with the
principles set forth in Section 4.04 of the Seller Disclosure Schedules and may
not necessarily reflect what the results of operations and financial position of
the Business taken as a whole would have been had the Business been operated on
a stand-alone basis during the periods presented, but subject to the foregoing
and except as set forth in Section 4.04 of the Seller Disclosure Schedules, the
Business Financial Statements present fairly on a summary basis in all material
respects and in accordance with the International Financial Reporting Standards
as stated in Section 4.04 of the Seller Disclosure Schedules as to each of the
Business Financial Statements, the financial position of the operations of the
Business taken as a whole and the results of the operations of the Business
taken as a whole as of the dates and for the periods (as applicable) specified
therein.

Section 4.05Absence of Certain Changes, Events and Conditions.  Except as
expressly contemplated by this Agreement or as set forth on Section 4.05 of the
Seller Disclosure Schedules, from June 30, 2016 to the date hereof, Seller has
operated the Business in the ordinary course of business in all material
respects and there has not been (a) any sale, assignment, transfer or other
disposition of any property or asset relating to the Business having a value in
excess of $100,000 or any relocation of any such property or asset from the
Seller Facilities to any other location, other than (i) any Excluded Assets or
(ii) any Inventory sold to third parties in the ordinary course of business; (b)
any Encumbrance (other than any Permitted Encumbrance) created on or arising
with respect to any material property or asset relating to the Business, other
than any Excluded Assets; (c) any substantial damage, destruction or loss or
casualty loss (whether or not insured against) affecting any property or asset
relating to the Business having a value in excess of $100,000, other than the
Excluded Assets; (d) any

28

 

--------------------------------------------------------------------------------

 

cancellation by the Seller of any material debt or waiver of any material Claim
or right of value relating solely to the Purchased Assets; (e) any failure to
pay the debts, Taxes and other obligations of the Business when due; (f) any
transfer or relocation of any employees whose services were performed primarily
or exclusively in connection with the Business to other facilities or sites
operated by Seller or its Affiliates; or (g) any increase in the compensation
paid or payable, whether pursuant to a Benefit Plan or otherwise, to any of the
Business Employees, or any increase in any payment or commitment, whether
pursuant to a Benefit Plan or otherwise, for the payment of any bonus,
additional compensation, service award, welfare, pension, retirement,
termination or severance benefit to any Business Employee.

Section 4.06Material Contracts.

(a)Section 4.06(a) of the Seller Disclosure Schedules lists the Contracts, as of
the date of this Agreement, that are to be transferred to Buyer pursuant to
Section 2.01 (together with the leases listed in Section 4.09(b) of the Seller
Disclosure Schedules and the Intellectual Property Agreements listed in Section
4.10(a)(ii) of the Seller Disclosure Schedules, collectively, the "Material
Contracts").

(b)Seller has made available to Buyer a true, correct and complete copy of each
of the Material Contracts (including all amendments and modifications thereto).
Each of the Material Contracts (i) has been duly and validly executed by Seller
and, to Seller's Knowledge, each of the other parties thereto, (ii) is in full
force and effect and (iii) constitutes a valid, legal and binding obligation of
Seller and, to Seller's Knowledge, each of the other parties thereto,
enforceable against each of them in accordance with its terms. Seller has not
waived, released or relinquished any material rights or remedies arising under
any of the Material Contracts.

(c)Seller is not, and, to Seller's Knowledge, no other party to any Material
Contract is, in material breach of, or default under, any Material Contract, no
written notice of default, defense, offset, counterclaim, termination,
cancellation or acceleration has been received by Seller with respect
thereto.  As of the date hereof, to Seller's Knowledge, there is no written
threat to cancel any such Material Contract.  As of the date hereof, no party
has repudiated any Material Contract, and there are no disputes with respect to
any Material Contract nor any agreements or understandings (whether written or
oral) that modify or affect the terms thereof or the course of performance
thereunder that have not been made available to Buyer as contemplated in
paragraph (b) above.

Section 4.07Title to Tangible Personal Property.   Seller has good and valid
title to, or a valid and subsisting leasehold interest in, the Purchased Assets,
free and clear of Encumbrances except for Permitted Encumbrances.  All leases of
properties or assets included in the Purchased Assets are valid, subsisting and
effective in accordance with their respective terms, and Seller enjoys peaceful
possession of all such properties and assets.  Upon the sale, conveyance,
transfer, assignment and delivery of the Purchased Assets in accordance with
this Agreement, the Buyer will acquire good and valid title thereto or valid and
subsisting leasehold interests therein, free and clear of all Encumbrances,
other than Permitted Encumbrances.

29

 

--------------------------------------------------------------------------------

 

Section 4.08Sufficiency and Condition of Assets.  (a) Assuming Buyer has
obtained all Permits and approvals (other than the Business Permits), and has
replaced or provided substitutes for any Excluded Assets, necessary for the
operation of the Business, the Purchased Assets constitute all of the material
rights, property and assets (including real property and real property rights)
used by Seller to conduct the Business as currently conducted, and the Purchased
Assets (together with the rights to be granted to Buyer under the Transition
Services Agreement and any other Transaction Document) constitute all of the
material rights, property and assets necessary for the operation of the Business
as currently conducted.  

(b)All Purchased Assets set forth on Section 4.08(b) of the Seller Disclosure
Schedules (i) are in good operating condition and repair (ordinary wear and tear
excepted) and (ii) to Seller’s Knowledge, do not have any defects that would
reasonably be expected to interfere in any material respect with their use in
connection with the Business.

Section 4.09Real Property.  

(a)Section 4.09(a) of the Seller Disclosure Schedules sets forth all real
property owned by Seller and used primarily or exclusively in connection with
the Business, excluding the Fairborn CKD Landfill #6 (collectively, the "Owned
Real Property").  Seller has good and valid fee simple title to the Owned Real
Property, free and clear of all Encumbrances, except Permitted
Encumbrances.  Seller has not leased or otherwise granted to any Person the
right to use or occupy the Owned Real Property (each a "Seller Lease") or any
portion thereof, except as set forth in the Seller Disclosure Schedules.  With
respect to the Owned Real Property:

(i)To Seller’s Knowledge, each lot, parcel and tract of land comprising the
Non-Identified Parcels includes the surface estate and the mineral
estate.  Other than Permitted Encumbrances, Seller has not conveyed, assigned or
encumbered its interest in the Non-Identified Parcels or any portion thereof
including, to Seller’s Knowledge, the mineral estate.  Each lot, parcel and
tract of land comprising the Identified Parcels includes the surface estate and
the mineral estate.  Other than Permitted Encumbrances, Seller has not conveyed,
assigned or encumbered its interest in the Identified Parcels or any portion
thereof including the mineral estate.

(ii)There is, to Seller's Knowledge, no proposed public improvement that may
involve the creation or imposition of any Encumbrance on any lot, parcel or
tract of land constituting the Owned Real Property.

(iii)To Seller’s Knowledge, no Owned Real Property is located within, or subject
to, a road utility district, municipal utility district, or other similar
quasi-governmental district which imposes taxes or assessments, nor is any Owned
Real Property a part of any other private association which imposes dues,
assessments, or allocates operating or other costs to such Owned Real Property.

30

 

--------------------------------------------------------------------------------

 

(iv)To Seller’s Knowledge, other than the Permitted Encumbrances and the
Annexation Agreement, no commitments have been made to any Governmental
Authority or to any other organization, group or individual that would impose an
obligation upon any owner of a lot, parcel or tract of land constituting the
Owned Real Property to make any contribution or dedication of money or land
(including but not limited to any rights of access or reciprocal easement
agreements) or to construct, install or maintain any improvements upon or in the
vicinity of such lot, parcel or tract of land.

(v)Except as set forth on Section 4.09(a)(v) of the Seller Disclosure Schedules,
to Seller’s Knowledge, no written jurisdictional determination has been made by
the U.S. Army Corps of Engineers that any of the Owned Real Property are
“wetlands” subject to the Clean Water Act of 1977 33 U.S.C. Section 1344 et seq.

(vi)There are no contracts of sale or outstanding options, rights of first
refusal or similar rights granted to any third party to purchase any lot, parcel
or tract included in the Owned Real Property, or any portion thereof or interest
therein.

(vii)All real estate taxes, assessments, water and sewer charges and other
municipal charges with respect to the Owned Real Property, to the extent due and
owing, have been paid in full.

(viii)To Seller's Knowledge, there are no defaults (or any events or
circumstances which, with the delivery of notice or the passage of time, could
constitute a default) under any of the Seller Leases on the part of Seller or
the tenants under such leases.

(b)Section 4.09(b) of the Seller Disclosure Schedules sets forth a list, as of
the date of this Agreement, of all leases for each Leased Real Property used
primarily or exclusively in connection with the Business (collectively, the
"Real Property Leases").  With respect to the Real Property Leases:

(i)Section 4.09(b) of the Seller Disclosure Schedules lists each Real Property
Lease, the name and address of the landlord of such Real Property Leases, the
street address of each Real Property Lease, the rental amount currently being
paid, the security deposit paid to such landlord and the expiration of the term
of such lease.

(ii)Each Real Property Lease is valid and binding on the Seller and in full
force and effect and is valid and binding on the other parties thereto.

(iii)To Seller’s Knowledge, Seller has performed all obligations required to be
performed by it to date under each Real

31

 

--------------------------------------------------------------------------------

 

Property Lease and has not received any notice of violation or default
thereunder.

(iv)Seller has not entered into any subleases, licenses, concessions, or other
agreements, written or oral, granting to any Person the right of use or
occupancy (or granted any security interest in) of any portion of the Leased
Real Property.

(c)Except as set forth on Section 4.09(c) of the Seller Disclosure Schedules,
since January 1, 2013, there are no pending or, to the Seller's Knowledge,
threatened (i) eminent domain, condemnation or federal forfeiture proceedings
affecting the Real Property, (ii) zoning, building code or other moratorium
proceedings, or similar matters which would reasonably be expected to adversely
affect the Real Property or the use thereof in the Business or (iii) other
Actions against or involving the Real Property.  There is no contemplated sale
or other disposition of the Real Property in lieu of any remedy in proceedings
of the type described in clause (i) above.

(d)Except as set forth on Section 4.09(d) of the Seller Disclosure Schedules,
there are no arrangements for any production royalties to be paid in connection
with any mineral production affecting any Real Property.

(e)Except as set forth on Section 4.09(e) of the Seller Disclosure Schedules,
(i) since January 1, 2013, Seller has not received written notice from any
Governmental Authority concerning a violation of any Law (or restrictive
covenant applicable to the Real Property) related to the Real Property or any
building or improvement located thereon which has not been fully remedied and
(ii) to Seller’s Knowledge, the Real Property, and its continued use, occupancy
and operation as currently used, occupied and operated, does not constitute a
nonconforming use under any applicable Law relating to building, zoning,
subdivision and other land use and does not otherwise violate any restrictive
covenant applicable to the Real Property.

(f)To Seller’s Knowledge, the Real Property has either direct contiguous access
or access via a valid easement appurtenant that is of record in the applicable
county real estate records to public roads for ingress to and egress from the
Real Property.

Section 4.10Intellectual Property.

(a)Section 4.10(a) of the Seller Disclosure Schedules lists (i) all Intellectual
Property Registrations, (ii) all Intellectual Property Agreements, and (iii) all
software (whether owned by the Seller or licensed from a third party), in each
case, that is currently used by the Seller in the operation of the Business.
Except as would not be materially adverse to the Business or the Purchased
Assets, Seller owns or has the right to use all Intellectual Property Assets and
the Intellectual Property licensed to Seller under the Intellectual Property
Agreements.

(b)Except as would not be materially adverse to the Business or the Purchased
Assets: (i) the conduct of the Business as currently conducted does not
infringe, misappropriate, dilute or otherwise violate the Intellectual Property
of any Person; (ii) there is no

32

 

--------------------------------------------------------------------------------

 

Claim pending or threatened in writing against Seller which draws into question
any right of Seller to use or exploit the Intellectual Property Assets or
conduct the Business without infringing upon or otherwise violating Intellectual
Property rights of any other Person, and, to Seller’s Knowledge, there is no
basis for such a Claim; and (iii) no Person is infringing, misappropriating or
otherwise violating any Intellectual Property Assets. Notwithstanding anything
to the contrary in this Agreement, this Section 4.10 constitutes the sole
representation and warranty of Seller under this Agreement with respect to any
actual or alleged infringement, misappropriation or other violation by Seller of
any Intellectual Property of any other Person.

(c)In each case, except as would not be materially adverse to the Business or
the Purchased Assets: (i) all Intellectual Property Assets that are owned by
Seller are owned free and clear of any security interests or Encumbrances (other
than Permitted Encumbrances) or ownership interests of any third Person
(including any employee); and (ii) Seller is the exclusive owner having the
exclusive right to use all of the Intellectual Property Assets owned by Seller.

Section 4.11Legal Proceedings; Governmental Orders.

(a)Except as set forth in Section 4.11 of the Seller Disclosure Schedules, as of
the date hereof, there are no Actions pending or, to Seller's Knowledge,
threatened against or by Seller (i) relating to or affecting the Business, the
Purchased Assets or the Assumed Liabilities; or (ii) that challenge or seek to
prevent, enjoin or otherwise delay the transactions contemplated by this
Agreement.  As of the date hereof, except for ordinary course credit matters,
there are no Actions pending in which Seller is the claimant or plaintiff
relating to or affecting the Business, the Purchased Assets or to the
transactions contemplated hereby or by the Transaction Documents.

(b)Except as set forth in Section 4.11 of the Seller Disclosure Schedules, to
Seller’s Knowledge, there are no outstanding Governmental Orders and no
unsatisfied judgments, penalties or awards against or affecting the Business or
the Purchased Assets which would have a Material Adverse Effect.

Section 4.12Compliance with Laws; Permits.

(a)To Seller’s Knowledge, since January 1, 2013, the Seller has conducted the
Business and operated, occupied and used the Purchased Assets in compliance in
all material respects with all Laws applicable to it and to the Purchased
Assets.  Since January 1, 2013, to the date hereof, except as set forth in
Section 4.12 of the Seller Disclosure Schedules, no Claim or assertion has been
made by any Governmental Authority to the effect that the operations of the
Business or the ownership, occupancy, operation or use of any Purchased Asset
fails to comply with any applicable Law.  To Seller's Knowledge, as of the date
hereof, no investigation by any Governmental Authority with respect to a
violation of any Law relating to the operation of the Business or the ownership,
occupancy, operation or use of any of the Purchased Assets (other than
Environmental Permits) is pending or has been asserted or threatened.

33

 

--------------------------------------------------------------------------------

 

(b)Except as set forth in Section 4.12 of the Seller Disclosure Schedules, the
Seller has properly obtained and continues to hold all Permits necessary for the
ownership or operation of the Business, as currently operated by Seller, in
accordance with applicable Law.  All such Permits are identified in Section 4.12
of the Seller Disclosure Schedules.  To Seller’s Knowledge, the Seller is in
compliance with each of such Permits, and each such Permit is valid and in full
force and effect, and Seller has not received any notice to the contrary.  No
Action is pending or, to Seller’s Knowledge, threatened which could result in
the revocation or termination of any such Permits.  Notwithstanding anything to
the contrary in this Agreement, other than with respect to Real Property (which
is the subject of Section 4.09), Intellectual Property (which is the subject of
Section 4.10) and Environmental Laws (which are the subject of Section 4.13),
this Section 4.12 constitutes the sole representation and warranty of Seller
with respect to compliance with Laws and Permits relating to the operation of
the Business.

Section 4.13Environmental Matters.

(a)The operations of Seller with respect to the Business and the Purchased
Assets are, and at all times since January 1, 2013 have been, in compliance in
all material respects with all Environmental Laws and the terms and conditions
of all applicable Environmental Permits with respect to the Business and the
Purchased Assets and, except as set forth on Section 4.13(a) of the Seller
Disclosure Schedules, Seller has not received from any Person, with respect to
the Business or the Purchased Assets, any Environmental Notice or Environmental
Claim which, in each case, either remains pending or unresolved, or is the
source of ongoing or future obligations or requirements as of the Closing Date.

(b)Section 4.13(b) of the Seller Disclosure Schedules sets forth a list of all
material Environmental Permits currently held by Seller in connection with the
ownership and operation of the Business.

(c)None of the Real Property is listed on, or, to Seller's Knowledge, has been
proposed for listing on, the National Priorities List under CERCLA, or any
similar state list.

(d)Except as set forth in Section 4.13(d) of the Seller Disclosure Schedules, to
Seller's Knowledge, since January 1, 2013, there has been no Release of
Hazardous Materials in violation of Environmental Law with respect to the
Business or the Purchased Assets or which, if known to the applicable
Governmental Authority, would reasonably be expected to result in an
Environmental Claim against, a violation of Environmental Law or term of any
Environmental Permit by, or liability under Environmental Law of, Seller.

(e)Except as set forth in Section 4.13(e) of the Seller Disclosure Schedules,
the Seller has not entered into or agreed to any Governmental Order and is not
subject to any injunction or judgment, or to Seller's Knowledge, investigation,
relating to compliance with any Environmental Laws or to investigation or
cleanup of Hazardous Materials under any Environmental Law, in each case
relating to the Business or the Purchased Assets.

34

 

--------------------------------------------------------------------------------

 

(f) To Seller's Knowledge, since January 1, 2013, no reports or studies have
been prepared or conducted by Seller with respect to the presence of asbestos
located in or forming any part of the Purchased Assets.  Other than transformers
which have been retrofitted prior to the date hereof, to the Seller’s Knowledge,
there are no polychlorinated biphenyls (PCBs) or PCB containing items located in
or forming any part of the Purchased Assets. Except as set forth in Section
4.13(f) of the Seller Disclosure Schedules, to Seller’s Knowledge, there are no
underground storage tanks located at the Real Property.

(g)Seller has provided or made available to Buyer in an electronic data room all
phase I and phase II environmental assessments relating to the Purchased Assets
prepared by or on behalf of Seller since January 1, 2013.

(h)The representations and warranties set forth in this Section 4.13 are
Seller's sole and exclusive representations and warranties regarding
environmental matters.

Section 4.14Employee Matters.

(a)Certain Employee Information. Section 4.14(a) of the Seller Disclosure
Schedules lists as to each current Employee of Seller whose job duties are
primarily related to the Business and to whom Buyer is obligated to make an
offer of employment pursuant to Section 6.04(b) ("Must-Offer Employees") as of
the date of this Agreement:  name and current job title.

(b)Additional Employee Information.  The May-Offer Employee Side Letter lists
each current Employee of Seller to whom Buyer may make an Employment Offer
pursuant to Section 6.04(b) ("May-Offer Employees").

(c)Employee Plans. Section 4.14(c) of the Seller Disclosure Schedules lists each
material Employee Plan maintained or contributed to by the Seller with respect
to the Business Employees, or otherwise participated in by the Business
Employees.  Seller has provided Buyer copies of documents or summaries setting
forth the terms of each Employee Plan.  "Employee Plan" means:

(i)each employee pension benefit plan (as such term is defined in Section 3(2)
of ERISA), including any pension, profit-sharing, retirement, thrift, or stock
purchase plan;

(ii)each employee welfare benefit plan (as such term is defined in ERISA §3(3));
and

(iii)each bonus, incentive compensation, stock purchase, stock option, severance
or other employee benefit plan or agreement (including each employment,
severance and retention agreement), sponsored, maintained, or contributed to
with respect to any Business Employee by or on behalf of Seller or any ERISA
Affiliate or with respect to which Seller or any ERISA Affiliate is a party or
has any liability, but only to the extent that such plan covers or provides
compensation or benefits with respect to any Business Employees.  "ERISA
Affiliate" means each trade or

35

 

--------------------------------------------------------------------------------

 

business (whether or not incorporated) that together with Seller is treated as a
single employer pursuant to Section 414(b), (c), (m) or (o) of the Code.

(d)Seller 401(k) Plan. Seller's defined contribution plan and related trust that
is intended to be qualified under Sections 401(a), 401(k) and 501(a) of the Code
(the "Seller 401(k) Plan") has received, from the Internal Revenue Service, a
favorable determination letter (or in the case of a master or prototype plan, a
favorable opinion letter or in the case of a volume submitter plan, a favorable
advisory letter) as to its qualification under Section 401(a) of the Code, and
(ii) to Seller's Knowledge, there has been no event or condition, whether by
action or by failure to act, that could adversely affect the qualified status of
the Seller 401(k) Plan.

(e)Cessation of Participation.  The Hired Employees will cease to participate in
the Employee Plans effective as of the close of business on the Closing Date,
and after the Closing Date neither Buyer nor any of its Affiliates has any
liability or obligation with respect to any Employee Plan as a result of the
transactions contemplated by this Agreement.

(f)Multiemployer Plan.  Except as set forth on Section 4.14(f) of the Seller
Disclosure Schedules, Seller and Seller's ERISA Affiliates do not, with respect
to any Business Employee, maintain, contribute to or otherwise participate in,
or have any liability or obligation with respect to, any multiemployer plan (as
defined in ERISA §3(37)) or any multiple employer welfare arrangement (as
defined in ERISA §3(40)).

(g)Severance.  Section 4.14(g) of the Seller Disclosure Schedules sets for a
complete and correct description of the terms of any plan, policy or arrangement
under which any Business Employee is or would be entitled to the severance
payments and severance benefits from Seller or its Affiliates in the event of a
termination of his or her employment.

(h)Other Employment Related Matters.  Except for the Applicable CBA, Seller is
not a party to or bound by, any collective bargaining or other agreement with a
labor organization representing any of the Employees.  Solely with respect to
the Business Employees, except as set forth on Section 4.14(h) of the Seller
Disclosure Schedules, (i) there is no (and since December 31, 2013 has not been)
labor strike, organizing effort or organized labor dispute pending or, to
Seller's Knowledge, threatened against Seller at any of the Seller Facilities;
(ii) to Seller's Knowledge, Seller is (and since December 31, 2013 has been) in
compliance at each Seller Facility in all material respects with all applicable
Laws that relate to employment, equal employment opportunity, wages, hours,
leaves, workers' compensation, disability, immigration, collective bargaining,
contractors and temporary employees, other employment terms and conditions and
plant closings and layoffs, and (iii) there is not pending or, to Seller's
Knowledge, threatened in writing any action or other formal claim or
investigation against Seller for any actual or alleged violation of any Employee
Plan or for violation of any right or obligation under any Employee Plan.

36

 

--------------------------------------------------------------------------------

 

Section 4.15Taxes.  

(a)Seller (i) has timely filed (taking into account any valid extensions) all
income and other material Tax Returns required to be filed with respect to the
Business and Purchased Assets, and all such Tax Returns are true, correct and
complete in all material respects and (ii) has timely paid all income and other
material Taxes with respect to the Business or the Purchased Assets (whether or
not shown on such Tax Returns as owing), except for Taxes that are being
contested by Seller in good faith by appropriate proceedings and for which
adequate reserves have been made in accordance with IFRS.  Seller is not
currently the beneficiary of any extension of time within which to file any
income or other material Tax Return other than extensions of time to file Tax
Returns obtained in the ordinary course of business.

(b)There is no claim, audit, or examination currently in progress, pending or
threatened in writing by any taxing authority in connection with any Tax related
to the Purchased Assets or the Business. No written claim has been made by a
taxing authority in a jurisdiction where Seller does not file Tax Returns that
Seller may be subject to taxation in that jurisdiction. None of the Purchased
Assets is (i) "tax exempt use property" within the meaning of Section 168(h)(1)
of the Code, (ii) "tax-exempt bond financed property" within the meaning of
Section 168(g)(5) of the Code, (iii) "limited use property" within the meaning
of Rev. Proc. 2001-28, (iv) subject to Section 168(g)(1)(A) of the Code or (v)
subject to any provision of state, local or foreign Law comparable to any of the
provisions listed herein;

(c)To Seller’s Knowledge, Seller has conducted all aspects of the Business in
all material respects in accordance with the terms and conditions of all Tax
abatements.  With respect to any Tax exemptions and Tax concessions that were
provided by any relevant taxing authority with respect to the Business or the
Purchased Assets, to Seller’s Knowledge, no default of such terms and conditions
has been alleged by any taxing authority, and no default, recapture, or other
payments are owing pursuant to such terms and conditions.

(d)Except for certain representations related to Taxes in Section 4.05, the
representations and warranties set forth in this Section 4.15 are Seller's sole
and exclusive representations and warranties regarding Tax matters.

Section 4.16Performance Bonds.  Section 4.16 of the Seller Disclosure Schedules
sets forth each performance bond, surety agreement, letter of credit or similar
instruments issued to provide a counterparty with assurances as to the other
party's obligations (a "Performance Bond") to the extent that it is required to
be maintained by the terms of an agreement to be disclosed pursuant to Section
4.06.

Section 4.17Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission payable by Buyer or its
Affiliates or in respect of which they will have any liability or responsibility
whatsoever in connection with the transactions contemplated by this Agreement or
any other Transaction Document based upon arrangements made by or on behalf of
Seller.

37

 

--------------------------------------------------------------------------------

 

Section 4.18Interests of Affiliates.  No Affiliate of Seller has any right,
title or interest in any properties or assets of any kind or character (whether
real, personal or mixed, tangible or intangible, contingent or otherwise)
included in the Purchased Assets.

Section 4.19Reserves.  The Seller has made available to the Buyer true, correct
and complete copies of each engineering or geological report, survey or other
study prepared by, on behalf of, or at the direction of, the Seller (or any of
its Affiliates) since January 1, 2013 analyzing or otherwise relating to the
reserves of aggregates, limestone, shale, clay and other raw materials available
at any of the Real Property.

Section 4.20Solvency.  Seller is solvent, is able to pay its debts as they
become due, has capital sufficient to carry on its business as presently
conducted and proposed to be conducted, and owns property and assets which have
both a fair value and a fair saleable value in excess of the amount required to
pay its debts as they become due.  The Seller will not be rendered insolvent by
the transactions contemplated by this Agreement or any of the Transaction
Documents, and following the consummation of such transactions, the Seller will
be able to pay its debts as they become due, will have capital sufficient to
carry on its business as then conducted and proposed to be conducted, and will
own property and assets which have a fair value and a fair saleable value in
excess of the amount required to pay its debts as they become due.

Section 4.21Customers and Suppliers.

(a)Section 4.21(a) of the Seller Disclosure Schedules lists (i) the ten (10)
largest customers of the Business during the period commencing on July 1, 2015
and ending on June 30, 2016 based on and listing the gross sales of the Seller's
products sold to such customer that were supplied or delivered by the Business
(the "Key Customers").

(b)Section 4.21(b) of the Seller Disclosure Schedules lists the ten largest
suppliers of the Business during the period commencing on July 1, 2015 and
ending on June 30, 2016 based on and listing the dollar amounts paid by the
Seller to such suppliers for products and services supplied to the Business (the
"Key Suppliers").

(c)To Seller’s Knowledge, since January 1, 2016, to the date hereof, none of the
Key Customers or Key Suppliers has notified the Seller in writing that it
intends to (i) cease or materially decrease purchasing from or selling to the
Business or (ii) materially modify the terms on which it sells to or purchases
from the Business (including any material changes in pricing or terms) as
compared to past practices.  Except as set forth on Section 4.21(c) of the
Seller Disclosure Schedules, as of the date hereof, there is no pending or, to
the Seller’s Knowledge, threatened material dispute or controversy between the
Seller and any Key Supplier or Key Customer.

Section 4.22 DISCLAIMERS; RELIANCE ON REPRESENTATIONS AND WARRANTIES.  EXCEPT AS
EXPRESSLY SET FORTH IN THE FOREGOING REPRESENTATIONS AND WARRANTIES IN THIS
Article IV (WHICH ARE SUBJECT TO THE DISCLOSURES SET FORTH IN THE SCHEDULES),
NEITHER SELLER NOR ANY OF ITS AFFILIATES, NOR ANY REPRESENTATIVE OF ANY OF THEM,
HAS

38

 

--------------------------------------------------------------------------------

 

MADE ANY REPRESENTATION OR WARRANTY WHATSOEVER AS TO THE PURCHASED ASSETS, THE
ASSUMED LIABILITIES,OR THE LIABILITIES, OBLIGATIONS, BUSINESS, RESULTS OF
OPERATIONS OR ANY OTHER ASPECT OF, OR RELATED TO, THE PURCHASED ASSETS, THE
ASSUMED LIABILITIES, OR ANY ASPECT OF THE BUSINESS.  WITHOUT LIMITING THE
FOREGOING, EXCEPT AS TO THOSE MATTERS EXPRESSLY COVERED BY THE REPRESENTATIONS
AND WARRANTIES IN THE FOREGOING SECTIONS OF THIS Article IV:  (a) SELLER
DISCLAIMS ALL OTHER REPRESENTATIONS, WARRANTIES AND GUARANTEES, WHETHER EXPRESS
OR IMPLIED, INCLUDING IN THIS DISCLAIMER ANY STATEMENT, MATERIALS, PROJECTION OR
OTHER INFORMATION WHATSOEVER RELATING TO ANY ASPECT OF THE PURCHASED ASSETS, THE
ASSUMED LIABILITIES OR ANY ASPECT OF THE BUSINESS, OR THAT WAS MADE OR PROVIDED
BY OR OTHERWISE OBTAINED FROM (WHETHER THROUGH A DATA ROOM, A MANAGEMENT
PRESENTATION, DUE DILIGENCE DISCUSSIONS, EMPLOYEE INTERVIEWS OR OTHERWISE)
SELLER, OR ANY OF ITS AFFILIATES, OR ANY REPRESENTATIVE OF ANY OF THEM, TO OR BY
BUYER OR ANY OF ITS AFFILIATES, OR ANY REPRESENTATIVE OF ANY OF THEM, OR ANY
OTHER PERSON; AND (b) THE PURCHASED ASSETS, ASSUMED LIABILITIES AND ALL PROPERTY
CONVEYED PURSUANT TO THIS AGREEMENT (WHETHER DIRECTLY OR INDIRECTLY) AND/OR THE
TRANSFER DOCUMENTS DELIVERED AT CLOSING BY SELLER AND ITS AFFILIATES ARE
CONVEYED ON AN "AS IS" AND "WHERE IS/WHERE AS" AND "WITH ALL FAULTS" BASIS AND
WITHOUT ANY OTHER REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, WHATSOEVER,
INCLUDING IN THIS EXCLUSION ALL REPRESENTATIONS AND WARRANTIES OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, OPERABILITY, CAPACITY OR
CONDITION.

Article V
REPRESENTATIONS AND WARRANTIES OF BUYER

Except as set forth in the Buyer Disclosure Schedules, Buyer represents and
warrants to Seller that the statements contained in this Article V are true and
correct as of the date hereof as follows:

Section 5.01Organization and Authority of Buyer.  Buyer is a corporation duly
organized, validly existing and in good standing under the Laws of the state of
Delaware.

Section 5.02Authority of Buyer.  Buyer has all necessary corporate power and
authority to enter into this Agreement and the other Transaction Documents to
which Buyer is or will be a party, to carry out its obligations hereunder and
thereunder and to consummate the transactions contemplated hereby and thereby.
The execution and delivery by Buyer of this Agreement and any other Transaction
Document to which Buyer is or will be a party, the performance by Buyer of its
obligations hereunder and thereunder and the consummation by Buyer of the
transactions contemplated hereby and thereby have been duly authorized by all
requisite corporate action on the part of Buyer. This Agreement has been duly
executed and delivered by Buyer, and (assuming due authorization, execution and
delivery by Seller) this Agreement constitutes a legal, valid and binding
obligation of Buyer enforceable against Buyer

39

 

--------------------------------------------------------------------------------

 

in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar Laws affecting
creditors' rights generally and by general principles of equity (regardless of
whether enforcement is sought in a proceeding at law or in equity). When each
other Transaction Document to which Buyer is or will be a party has been duly
executed and delivered by Buyer (assuming due authorization, execution and
delivery by each other party thereto), such Transaction Document will constitute
a legal and binding obligation of Buyer enforceable against it in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, moratorium or similar Laws affecting creditors'
rights generally and by general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity).

Section 5.03No Conflicts; Consents.  The execution, delivery and performance by
Buyer of this Agreement and the other Transaction Documents to which it is or
will be a party, and the consummation of the transactions contemplated hereby
and thereby, do not and will not: (a) result in a violation or breach of any
provision of the certificate of incorporation or by-laws of Buyer; (b) conflict
with or result in a violation or breach of any provision of any Law or
Governmental Order applicable to Buyer; or (c) require the consent, notice or
other action by any Person under, conflict with, result in a violation or breach
of, or constitute a default or an event that, with or without notice or lapse of
time or both, would constitute a default under, any Contract to which Buyer is a
party or by which Buyer or its assets are subject, except in the cases of
clauses (b) or (c), where the violation, breach, conflict, default or failure to
give notice would not have a material effect on Buyer's ability to consummate
the transactions contemplated hereby.  No consent, approval, Permit,
Governmental Order, declaration or filing or registration with, or notice to,
any Governmental Authority is required by or with respect to Buyer in connection
with the execution and delivery of this Agreement and the other Transaction
Documents and the consummation of the transactions contemplated hereby and
thereby, except for such filings as may be required under the HSR Act and such
consents, approvals, Permits, Governmental Orders, declarations, filings or
notices which, if not obtained, would not individually or in the aggregate, have
a material effect on Buyer's ability to consummate the transactions contemplated
hereby and thereby.

Section 5.04Brokers.  No broker, finder or investment banker is entitled to any
brokerage, finder's or other fee or commission payable by Seller or its
Affiliates in connection with the transactions contemplated by this Agreement or
any other Transaction Document based upon arrangements made by or on behalf of
Buyer.

Section 5.05Sufficiency of Funds.  Buyer has available to it, and will have
available at Closing (through a combination of cash on hand and/or available
credit under its existing credit facilities), sufficient funds to enable it to
pay the Purchase Price and meet all of its financial obligations contemplated by
this Agreement and the other Transaction Agreements.

Section 5.06Solvency.  Immediately after giving effect to the transactions
contemplated hereby, Buyer shall be solvent and shall: (a) be able to pay its
debts as they become due; (b) own property that has a fair saleable value
greater than the amounts required to pay its debts (including a reasonable
estimate of the amount of all contingent liabilities); and (c) have adequate
capital to carry on its business.  No transfer of property is being made and no
obligation is being incurred in connection with the transactions contemplated
hereby with the

40

 

--------------------------------------------------------------------------------

 

intent to hinder, delay or defraud either present or future creditors of Buyer
or Seller. In connection with the transactions contemplated hereby, Buyer has
not incurred, nor plans to incur, debts beyond its ability to pay as they become
absolute and matured.

Section 5.07Legal Proceedings.  There are no Actions or Claims pending or, to
Buyer's knowledge, threatened against or by Buyer or any Affiliate of Buyer that
challenge or seek to prevent, enjoin or otherwise delay the transactions
contemplated by this Agreement.

Section 5.08Independent Investigation.  Buyer has conducted its own independent
investigation, review and analysis of the Business and the Purchased Assets, and
acknowledges that it has been provided access by Seller to the personnel,
properties, assets, premises, books and records, and other documents and data of
Seller for such purpose. Buyer acknowledges and agrees that: (a) in making its
decision to enter into this Agreement and to consummate the transactions
contemplated hereby, Buyer has relied solely upon its own investigation and the
express representations and warranties of Seller set forth in Article IV of this
Agreement (including related portions of the Seller Disclosure Schedules); and
(b) neither Seller nor any other Person has made any representation or warranty
(i) as to Seller, the Business, the Purchased Assets, the Assumed Liabilities,
or this Agreement, except as expressly set forth in Article IV of this Agreement
(including the related portions of the Seller Disclosure Schedules), or (ii) as
to the accuracy, completeness or other characteristics of any statement,
memoranda, projections, estimates, budgets, summaries or other information
whatsoever relating to any aspect of the Purchased Assets, the Assumed
Liabilities, or the Seller Facilities or its operations or of Seller that was
made, provided or otherwise made available by Seller, by any of its Affiliates,
or by any Representative of any of them (whether pursuant to offering materials,
a management presentation, a "data room," due diligence discussions, or employee
interviews or in connection with access to Seller's records, premises and
employees) to (or otherwise obtained by) Buyer or any of its Affiliates or any
Representative of any of them.

Article VI
COVENANTS

Section 6.01Conduct of Business Prior to the Closing.  From the date hereof
until the Closing, except as otherwise provided in this Agreement or consented
to in writing by Buyer (which consent shall not be unreasonably withheld or
delayed), with respect to the Business and Purchased Assets, Seller shall (a)
conduct the Business in the ordinary course of business consistent with past
practice; (b) use commercially reasonable efforts to maintain and preserve
intact its current business organization and operations, and to preserve the
rights, goodwill and relationships of its Employees, customers, suppliers,
regulators and others having relationships with the Business; (c) use, operate,
maintain and repair the Seller Facilities in the ordinary course of business
consistent with past practice; (d) maintain the books and records of Seller
relating to the Business in the ordinary course of business consistent with past
practice; (e) pay, discharge and satisfy all material Claims, accounts payable,
liabilities or obligations of Seller relating to the Business in the ordinary
course of business consistent with past practice; (f) not enter into any
Contract relating to the Business with a term in excess of thirty (30) months
and providing for annual payments thereunder in excess of $1,000,000 (a
“Significant Contract”), or amend, modify or change any Material Contract, other
than entering into new Contracts (other than Significant Contracts) with
suppliers for the purchase of raw materials,

41

 

--------------------------------------------------------------------------------

 

products and supplies and new Contracts (other than Significant Contracts) with
customers for the sale of Inventory, in each case in the ordinary course of
business; (g) not obtain any material rulings or make, change or revoke any
material elections with respect to Taxes, or enter into any material agreements
with any taxing authority related to the Business or the Purchased Assets; or
(h) not take any action which, if taken immediately prior to the execution of
this Agreement, would constitute or result in a breach or violation of the
representations and warranties of Seller set forth in Section 4.05 if not
disclosed in the Seller Disclosure Schedules.

For the avoidance of doubt, nothing contained in this Agreement shall be
construed to give Buyer, directly or indirectly, rights to control or direct the
Business’ operations prior to Closing.  Prior to Closing, Seller shall exercise,
subject to the terms and conditions of this Agreement, complete control and
supervision of the operations of the Business.

Section 6.02Access to Information.  From the date hereof until the Closing,
Seller shall (a) afford Buyer and its Representatives reasonable access to and
the right to inspect all of the Real Property, properties, assets, premises,
Books and Records, Assigned Contracts and other documents and data related to
the Business; (b) furnish Buyer and its Representatives with such financial,
operating and other data and information related to the Business as Buyer or any
of its Representatives may reasonably request; and (c) instruct the
Representatives of Seller to cooperate with Buyer in its investigation of the
Business; provided, however, that any such investigation shall be conducted
during normal business hours upon reasonable advance notice to Seller, under the
supervision of Seller's personnel and in such a manner as not to interfere
unreasonably with the conduct of the Business or any other businesses of
Seller.  No investigation by Buyer or other information received by Buyer shall
operate as a waiver or otherwise affect any representation, warranty, covenant
or agreement given or made by Seller in this Agreement.  All requests by Buyer
for access pursuant to this Section 6.02 shall be submitted or directed
exclusively to John Heffernan or such other individuals as Seller may designate
in writing from time to time.  Notwithstanding anything to the contrary in this
Agreement, Seller shall not be required to disclose any information to Buyer if
it is reasonably foreseeable that such disclosure would, in Seller’s reasonable
judgment: (x) cause significant competitive harm to Seller and its businesses,
including the Business, if the transactions contemplated by this Agreement are
not consummated; (y) jeopardize any attorney-client or other privilege; or (z)
contravene any applicable Law or binding agreement entered into prior to the
date of this Agreement.  Prior to the Closing, without the prior written consent
of Seller, which shall not be unreasonably withheld, Buyer shall not contact any
suppliers to, or customers of, the Business in connection with the transactions
contemplated hereby, and Buyer shall not perform invasive or subsurface
investigations of the Real Property.  Buyer shall, and shall cause its
Representatives to, abide by the terms of the Confidentiality Agreement with
respect to any access or information provided pursuant to this Section 6.02.

Section 6.03Notification of Certain Matters; Supplement to Seller Disclosure
Schedules.  

(a)Seller shall give prompt notice to the Buyer of (i) any matter hereafter
arising or discovered which, if existing or known at the date of the Agreement,
would have been required to be set forth or described in the Seller Disclosure
Schedules, (ii) the occurrence or non-occurrence of any event the occurrence or
non-occurrence of which is

42

 

--------------------------------------------------------------------------------

 

reasonably expected to cause any representation or warranty of the Seller
contained in Article IV to be untrue or inaccurate at or prior to the Closing,
(iii) any failure of Seller to comply with or satisfy any covenant, condition or
agreement to be complied with or satisfied by Seller hereunder, (iv) any notice
or other communication from any Person alleging that any consent, approval or
authorization of such Person is or may be required in connection with the
transactions contemplated by this Agreement, or (v) the commencement of any
Action by a Governmental Authority or other Person that could reasonably be
expected to affect the transactions contemplated hereby in any material respect;
provided, however, that any such notice shall in any event be delivered to the
Buyer no later than three Business Days prior to the Closing Date.  In addition,
the Seller shall promptly provide written notice to the Buyer if any Key
Customer or Key Supplier or any other lessor, licensor, licensee, distributor,
contractor or other Person having a material business relationship with Seller
relating to the Business informs the Seller or any member of the management of
the Seller orally or in writing that such Person intends to terminate or alter
in any material respect such relationship, whether as a result of the
transactions contemplated by this Agreement or otherwise.

(b)From time to time prior to the Closing, Seller shall have the right (but not
the obligation) to supplement or amend the Seller Disclosure Schedules hereto
with respect to any matter hereafter arising or of which it becomes aware after
the date hereof (each a "Schedule Supplement").  Any disclosure in any such
Schedule Supplement shall not be deemed to have cured any inaccuracy in or
breach of any representation or warranty contained in this Agreement, including
for purposes of determining whether or not the conditions set forth in Section
7.02(a) have been satisfied and for purposes of the indemnification provisions
of Article VIII.  Notwithstanding the foregoing, (i) if the Seller Disclosure
Schedules are supplemented after the date hereof to reflect any matter (A) that
first arises after the date of this Agreement and, if existing on the date of
this Agreement, would have been required to be set forth in the Seller
Disclosure Schedules in order for the representations and warranties of Seller
to be true and correct and (B) that does not arise, in whole or in substantial
part, from a breach by Seller of any of its covenants or agreements set forth in
this Agreement, (ii) if Seller acknowledges in writing to Buyer when such
supplement or amendment is delivered to Buyer that the matter disclosed in such
supplement or amendment would cause any of the conditions to the obligations of
Buyer to not be fulfilled at the Closing, and (iii) Buyer nonetheless elects to
proceed with the Closing of the transactions contemplated by this Agreement,
then, unless otherwise agreed in writing by the parties, such supplement or
amendment shall be deemed to have qualified, as applicable, the representations
and warranties made as of the Closing Date by Seller pursuant to Article IV for
purposes of determining any indemnification rights of Buyer under this
Agreement.  

Section 6.04Certain Employees Matters.

(a)Employee Information. Seller has previously provided or made available to
Buyer, as of the date hereof, (i) a list of all Business Employees, (ii) each
Business Employee's rate of base salary or hourly wage compensation, total
annual compensation (including incentive and similar compensation), title, job
location, beginning service date, period of service recognized by each Employee
Plan (if applicable), vacation entitlement and target bonus opportunity and
(iii) whether a Business Employee is on active status or on leave of absence,
whether short-term, family, paternity, short-term disability, paid, unpaid or
other leave,

43

 

--------------------------------------------------------------------------------

 

and projected return date, if any. Prior to the Closing Date, Seller shall
provide Buyer with written updates to such information to reflect new hires and
terminations of employment of Business Employees between the date hereof and the
fifth Business Day prior to the Closing Date.  Following the execution of this
Agreement, Seller shall not transfer any Must-Offer Employee or May-Offer
Employee to a position unrelated to the Business.

(b)Offers of Employment. Prior to the Closing Date, Buyer shall make offers of
employment in writing for employment with Buyer commencing on the applicable
Employee Transfer Date and otherwise on the terms and conditions set forth in
this Section 6.04 to (i) each of the Must-Offer Employees and (ii) those
May-Offer Employees as Buyer shall deem appropriate.  Following the Effective
Date and prior to the Closing Date, Seller shall take reasonable efforts to have
the May-Offer Employees available to interview for employment with Buyer.  Each
Business Employee shall have at least five Business Days from the date of the
offer of employment to accept the offer.  Seller shall not induce or otherwise
attempt to influence any such Business Employee to not accept his or her offer
of employment from Buyer. Each Business Employee who accepts Buyer's offer of
employment and satisfies Buyer's standard hiring policies shall be hired by
Buyer as of the applicable Employee Transfer Date, it being understood that such
Business Employee will thereafter become an employee of Buyer (such Business
Employees to collectively be referred to as the "Hired Employees"). In respect
of any Business Employee who is (i) absent from work due to short or long-term
disability or an authorized leave of absence and (ii) returns to work within
ninety (90) days following the Closing Date or such later period as the Business
Employee has the right to return to work under applicable Law and satisfies
Buyer's standard hiring policies (any such Business Employee, a "Leave
Employee"), Buyer's offer of employment to the Leave Employee shall provide for
employment effective as of the date on which such Leave Employee returns to work
and, if such Leave Employee accepts Buyer's offer of employment and commences
employment with Buyer, such Leave Employee shall be considered a Transferred
Employee under this Agreement effective as of his or her Employee Transfer Date.
For purposes of this Agreement, the "Employee Transfer Date" shall be (A) for
Hired Employees other than the Leave Employees, the Effective Time, and (B) for
Leave Employees, 12:01 A.M. local time on the date on which such Leave
Employee's period of absence expires and such Leave Employee returns to active
employment. Any Business Employee that declines Buyer's offer of employment (or
fails to timely respond to such offer), fails to satisfy Buyer's standard hiring
policies, or, in the case of a Leave Employee, does not timely return from such
employee's absences or leave as provided above, shall not be a Hired Employee.

(c)Benefits for Hired Employees.  During the period beginning on the Closing
Date and ending on the 12th full calendar month after the Closing Date, Buyer
will provide to each Hired Employee (excluding those who have quit or been
terminated) compensation and employee benefits that, with respect to each such
Hired Employee, are not less favorable in the aggregate than the compensation
and benefits provided to similarly situated employees of Buyer and its
Affiliates; provided, however, that the compensation and benefits of the Hired
Employees who were covered by the Applicable CBA shall be as set out in either
the Applicable CBA, as assumed by Buyer or Buyer's Affiliate, or a collective
bargaining agreement entered into between Buyer or Buyer's Affiliate and
International Brotherhood of Boilermakers, Cement, Lime, Gypsum and Allied
Workers Division, Local Lodge D-357, as determined by Buyer ("Post-Closing
CBA"), covering such Hired Employee's employment until such collective

44

 

--------------------------------------------------------------------------------

 

bargaining agreement's expiration, modification or termination in accordance
with its terms or applicable Law.  Without limiting the foregoing, the vacation
and other paid time off provided to each Hired Employee will include his or her
accrued but unpaid vacation and other paid time off that are assumed by Buyer as
Assumed Liabilities pursuant to Section 2.03.  Following the Closing Date, Buyer
shall credit Hired Employees with their accrued but unpaid vacation and other
paid time off benefits as of the Closing Date for use by an employee in
accordance with Buyer’s policies in respect thereof.

(d)Severance Payments.  Buyer will provide each Hired Employee whose employment
is not covered by the Post-Closing CBA who incurs a termination of employment
during the period beginning on the Closing Date and ending on the 12th full
calendar month after the Closing Date with severance payments and severance
benefits that are no less favorable than the greater of (i) the severance
payments and severance benefits to which such Hired Employee would have been
entitled with respect to such termination under the severance policies of Seller
as in effect immediately before the Closing Date and (ii) the severance payments
and severance benefits to which a similarly situated employee of Buyer and its
Affiliates would have been entitled with respect to such termination under the
severance policies of Buyer and its Affiliates.

(e)Service Credit.  Buyer will give each Hired Employee full credit for such
Hired Employee's service with Seller and its Affiliates for purposes of
eligibility, vesting, and determination of the amount and level of benefits
(except for purposes of benefit accruals under defined benefit pension plans)
pursuant to any benefit plans made generally available to employees or officers
or any class or level of employees or officers maintained by Buyer or any of its
Affiliates in which a Hired Employee participates to the same extent recognized
by Seller immediately before the Closing Date; provided, however, that such
service is not to be recognized to the extent that such recognition would result
in a duplication of benefits with respect to the same period of service.

(f)Welfare Benefits.  Buyer will (i) waive any preexisting condition limitations
otherwise applicable to Hired Employees, their spouses and their eligible
dependents under any plan of Buyer or any Affiliate of Buyer that provides
health and welfare benefits in which Hired Employees, their spouses and their
eligible dependents may be eligible to participate on or after the Closing Date,
except for any limitations that were in effect with respect to such employees as
of the Closing under the analogous plan of Seller, (ii) credit any deductible,
co-payment and out-of-pocket maximums incurred by the Hired Employees and their
eligible dependents under the health and other plans in which they participated
immediately before the Closing Date during the portion of the calendar year
before the Closing Date in satisfying any deductibles, co-payments or
out-of-pocket maximums under health plans of Buyer or any of its Affiliates in
which they are eligible to participate on or after the Closing Date in the same
plan year in which such deductibles, co-payments or out-of-pocket maximums were
incurred, and (iii) waive any waiting period limitation or evidence of
insurability requirement that would otherwise be applicable to a Hired Employee
and his or her eligible dependents on or after the Closing Date, in each case to
the extent such Hired Employee or eligible dependent had satisfied any similar
limitation or requirement under an analogous plan of Seller before the Closing
Date.

45

 

--------------------------------------------------------------------------------

 

(g)401(k) Plan.  Effective as of the Closing Date, Buyer will maintain or
designate a defined contribution plan and related trust intended to be qualified
under Sections 401(a), 401(k) and 501(a) of the Code (the "Buyer 401(k)
Plan").  Effective as of the Closing, the Hired Employees cease participation in
the Seller 401(k) Plan, and commence participation in the Buyer 401(k)
Plan.  Seller and Buyer will take all action necessary or appropriate to allow
Hired Employees to rollover their account balances (excluding any outstanding
loan balances) from the Seller 401(k) Plan to the Buyer 401(k) Plan in a direct
rollover.

(h) Health and Dependent Flex Account Transfer.  Effective as of the Closing
Date, Buyer will, as to the Hired Employees, have in effect flexible spending
reimbursement accounts for medical and dependent care expenses under a cafeteria
plan qualified under IRC §125 and will credit such accounts with the amount
credited as of the Closing under comparable accounts maintained with Seller from
the beginning of the plan year to the Closing Date.  As soon as practical after
the Closing (i) Seller will pay to Buyer in cash the amount, if any, by which
aggregate contributions made by Hired Employees to Seller's flexible spending
accounts for such plan year exceeded the aggregate benefits provided to Hired
Employees for such plan year as of the Closing; or (ii) Buyer will pay to Seller
in cash the amount, if any, by which aggregate benefits provided to Hired
Employees under Seller's flexible spending accounts exceeded the aggregate
contributions made by Hired Employees for such plan year as of the Closing Date.

(i)COBRA Coverage.  Seller will provide for any required continuation coverage
pursuant to Section §4980B of the Code ("COBRA Coverage") with respect to any
"qualifying event" (as defined in Section §4980B(f)(i) of the Code) that
occurred before the Closing Date and Buyer will provide COBRA Coverage for the
Hired Employees and their qualified beneficiaries with respect to qualifying
events occurring on or after the Closing Date.

(j)Actions by Affiliates.  All obligations undertaken by Buyer or Seller under
this Section 6.04 may be satisfied in whole or in part by an Affiliate of such
person.

(k)Cooperation; Employee and Plan Information.  Seller and Buyer each will, and
each will cause its Affiliates as necessary to, cooperate (i) in carrying out
the provisions of this Section 6.04 (including working with third-party
administrators and insurance carriers and making available to the other such
records and other information as the other may reasonably request to facilitate
the determination of the period of service and salary of any Hired Employee with
Seller or an Affiliate) and (ii) in the preparation, execution and filing of
documents required by the transfer of assets and liabilities pursuant to this
Section 6.04.

(l)WARN Act.  Seller will be responsible for any action prior to or at Closing
and Buyer will be responsible for any action after Closing that results in a
"mass layoff" or "plant closing" under the Workers Adjustment and Retraining
Notification Act or any similar state or local Applicable Law (collectively, the
"WARN Act"), including, in the case of any action after Closing, any such event
that is triggered in part by any "employment losses" (as defined under the WARN
Act) before the Closing Date.

46

 

--------------------------------------------------------------------------------

 

(m)Third Party Beneficiaries.  The parties do not intend for this Section 6.04
or any other term or provision of this Agreement to create any rights or
obligations as between Buyer and Seller, and no past, present, or future
employee (or their family members) of Buyer or Seller will be treated as a third
party beneficiary of this Agreement.

(n)No Amendment to Employee Plans.  No provision in this Agreement shall modify
or amend any other agreement, plan, program or document unless this Agreement
explicitly states that the provision "amends" that other agreement, plan,
program or document. If a party not entitled to enforce this Agreement brings a
lawsuit or other action to enforce any provision in this Agreement as an
amendment to another agreement, plan, program or document, and that provision is
construed to be such an amendment despite not being explicitly designated as an
amendment in this Agreement, that provision shall lapse retroactively, thereby
precluding it from having any amendatory effect.

(o)Annual Bonus.  Notwithstanding anything to the contrary contained herein,
Seller shall pay each bonus-eligible Hired Employee a pro rata portion of such
employee’s annual incentive bonus for service through the Closing Date, based on
such employee’s target bonus for the year in which the Closing Date occurs, in
accordance with the Seller’s applicable bonus programs.

Section 6.05Confidentiality. (a) Buyer acknowledges and agrees that the
Confidentiality Agreement remains in full force and effect and, in addition,
covenants and agrees, following the Closing, to keep confidential, in accordance
with the provisions of the Confidentiality Agreement, information provided to
Buyer pursuant to this Agreement relating to the Excluded Assets and Excluded
Liabilities. If this Agreement is, for any reason, terminated prior to the
Closing, the Confidentiality Agreement and the provisions of this Section 6.05
shall nonetheless continue in full force and effect as to all information
provided to Buyer pursuant to this Agreement.  After the Closing, Buyer shall
promptly return to Seller all documents and information concerning the Excluded
Assets or Excluded Liabilities furnished by Seller or any of its Affiliates,
agents, employees or Representatives (including all copies, if any).  Seller
hereby acknowledges that, by reason of its ownership and operation of the
Business, it has acquired, and may acquire after the date hereof pursuant to
this Agreement or in connection with the transactions and arrangements
contemplated hereby, confidential or proprietary information relating to the
affairs, operations, assets, liabilities, personnel, results of operations and
financial condition of the Business ("Business Confidential Information"), and
that Buyer would be irreparably damaged if at any time after the Closing any
Business Confidential Information possessed by Seller or any of its Affiliates,
officers, directors, employees, representatives or agents were disclosed to or
used by any Person other than Purchaser or its Affiliates.  From and after the
Closing, Seller covenants and agrees that it shall not, and shall not permit its
Affiliates to, and that it shall use reasonable efforts to cause its officers,
directors, employees, representatives and agents not to, use or disclose any
such Business Confidential Information without the prior written consent of
Buyer, except in the performance of the terms of Transaction Documents, in the
enforcement of its rights under the Transaction Documents or with the prior
written consent of Buyer.  

(b)For purposes of this Agreement, Business Confidential Information  shall not
include any information that Seller can demonstrate is or becomes publicly
available through

47

 

--------------------------------------------------------------------------------

 

no wrongful act or breach of obligation of confidentiality by Seller.  In the
event that the Seller or any of its Representatives is required by Law or
Governmental Order to produce any Business Confidential Information or any other
information concerning the Business, such production shall not be a violation of
this Agreement and Seller and its Representatives shall, to the extent legally
permissible, (i) notify Buyer in writing as soon as practicable to permit Buyer
a reasonable amount of time to seek an appropriate protective order or other
remedy (in which case Seller will cooperate with Buyer, at Buyer’s cost, to the
extent as Buyer may reasonably request), (ii) cooperate with Buyer, at Buyer’s
cost, to preserve the confidentiality of such Business Confidential Information
consistent with applicable Law, and (iii) use its reasonable efforts to limit
any such disclosure to the minimum disclosure necessary to comply with such Law
or Governmental Order.   Notwithstanding anything to the contrary herein, the
obligations of Buyer and its Affiliates pursuant to the Confidentiality
Agreement or any other confidentiality or non-disclosure agreement with Seller
or any of its Affiliates, on the one hand, and Buyer or any of its Affiliates,
on the other hand, in respect of any Business Confidential Information shall
terminate as of the Closing and cease to be of any further force or effect.

Section 6.06Governmental Approvals and Consents; Consent Decree.

(a)Each party hereto shall, as promptly as possible, use its reasonable best
efforts to obtain, or cause to be obtained, all consents, authorizations, orders
and approvals from all Governmental Authorities that may be or become necessary
for its execution and delivery of this Agreement and the performance of its
obligations pursuant to this Agreement and the other Transaction Documents. Each
party shall cooperate fully with the other party and its Affiliates in promptly
seeking to obtain all such consents, authorizations, orders and approvals. The
parties hereto shall not willfully take any action that will have the effect of
delaying, impairing or impeding the receipt of any required consents,
authorizations, orders and approvals. If required by the HSR Act and if the
appropriate filing pursuant to the HSR Act has not been filed prior to the date
hereof, each party hereto agrees to make an appropriate filing pursuant to the
HSR Act with respect to the transactions contemplated by this Agreement within
ten (10) Business Days after the date hereof, unless otherwise mutually agreed
upon by the parties, and to supply as promptly as practicable to the appropriate
Governmental Authority any additional information and documentary material that
may be requested pursuant to the HSR Act.

(b)Without limiting the generality of the parties’ undertakings pursuant to this
Section 6.06, each of the parties agrees to use all reasonable best efforts to
(i) respond to any inquiries by any Governmental Authority regarding antitrust
or other matters with respect to the transactions contemplated by this Agreement
or any other Transaction Document; (ii) avoid the imposition of any order or the
taking of any action that would restrain, alter or enjoin the transactions
contemplated by this Agreement or any other Transaction Document; and (iii) in
the event any Governmental Order adversely affecting the ability of the parties
to consummate the transactions contemplated by this Agreement or any other
Transaction Document has been issued, to have such Governmental Order vacated or
lifted.

(c)All analyses, appearances, meetings, discussions, presentations, memoranda,
briefs, filings, arguments, and proposals made by or on behalf of either party
before any Governmental Authority or the staff or regulators of any Governmental
Authority, in connection with the transactions contemplated hereunder (but, for
the avoidance of doubt, not

48

 

--------------------------------------------------------------------------------

 

including any interactions between Seller or Buyer with Governmental Authorities
in the ordinary course of business, any disclosure which is not permitted by Law
or any disclosure containing confidential information) shall be disclosed to the
other party hereunder in advance of any filing, submission or attendance, it
being the intent that the parties will consult and cooperate with one another,
and consider in good faith the views of one another, in connection with any such
analyses, appearances, meetings, discussions, presentations, memoranda, briefs,
filings, arguments, and proposals. Each party shall give notice to the other
party with respect to any meeting, discussion, appearance or contact with any
Governmental Authority or the staff or regulators of any Governmental Authority,
with such notice being sufficient to provide the other party with the
opportunity to attend and participate in such meeting, discussion, appearance or
contact.

(d)Without limiting the obligations of Buyer pursuant to Section 6.06(d), Seller
and Buyer shall use their reasonable best efforts to give all notices to, and
obtain all approvals and consents from, all third parties that are described in
Section 4.03 of the Seller Disclosure Schedules and Section 5.03 of the Buyer
Disclosure Schedules; provided, however, that neither Seller nor Buyer shall be
obligated to pay any consideration therefor to any third party from whom consent
or approval is requested.

(e)Buyer acknowledges that Seller has provided a copy of the Consent Decree to
Buyer prior to the date hereof.  Buyer agrees, from and as of the Closing, to
undertake all of the obligations of Seller under, and comply with and be bound
by the terms of, the Consent Decree, in each case solely with respect to, and
only to the extent of, the obligations of Seller arising out of the operation of
the Business from and after the Closing.  Upon the receipt of the requisite
consents (as defined in the Consent Decree), Buyer agrees to be substituted for
Seller as a Party (as defined in the Consent Decree) under the Consent Decree.
Prior to such substitution, Buyer and Seller shall cooperate to facilitate
compliance with the terms of the Consent Decree, including with respect to the
provision of data, reports and notices required thereunder, whether relating to
the operation of the Business prior to or after the Closing.  Each party shall
use its reasonable best efforts to obtain the requisite consents under the
Consent Decree for substitution of Buyer for Seller as a Party under the Consent
Decree.

Section 6.07Books and Records.

(a)In order to facilitate the resolution of any claims made against or incurred
by Seller prior to the Closing, or for any other reasonable purpose, for a
period of seven (7) years after the Closing, or such longer period as required
by the Consent Decree, to the extent applicable, Buyer shall:

(i)retain the Books and Records (including personnel files) included in the
Purchased Assets and delivered to it by Seller relating to periods prior to the
Closing in a manner reasonably consistent with the prior practices of Seller;
and

(ii)upon reasonable notice, afford the Seller's Representatives reasonable
access (including the right to make, at Seller's expense, photocopies), during
normal business hours, to such Books and Records.

49

 

--------------------------------------------------------------------------------

 

(b)In order to facilitate the resolution of any claims made by or against or
incurred by Buyer after the Closing, or for any other reasonable purpose, for a
period of seven (7) years after the Closing, Seller shall:

(i)retain the Books and Records (including personnel files) of Seller retained
by Seller which relate to the Business and its operations for periods prior to
the Closing; and

(ii)upon reasonable notice, afford Buyer's Representatives reasonable access
(including the right to make, at Buyer's expense, photocopies), during normal
business hours, to such Books and Records.

(c)Neither Buyer nor Seller shall be obligated to provide the other party with
access to any Books or Records (including personnel files) pursuant to this
Section 6.07 where such access would jeopardize any attorney-client privilege or
violate or contravene any Law or binding agreement entered into prior to the
date of this Agreement.

Section 6.08Closing Conditions.  From the date hereof until the Closing, each
party hereto shall use reasonable best efforts to take such actions as are
necessary to expeditiously satisfy the Closing conditions set forth in Article
VII hereof.  Without limiting the foregoing, each party agrees to cooperate in
good faith to agree upon and finalize Exhibit G hereto, which sets forth the
scope of transition services to be provided under the Transition Services
Agreement and shall be Exhibit A to the Transition Services Agreement, promptly
after the execution and delivery of this Agreement; provided, however, that such
agreement shall be a condition to Closing so long as the scope of services
requested by Buyer to be included in the Transition Services Agreement does not
vary from the scope of services set forth on Exhibit G hereto and the fees for
such services are the full actual costs of the applicable service provider.

Section 6.09Public Announcements.  Unless otherwise required by applicable Law
or stock exchange requirements (based upon the reasonable advice of counsel),
each of the parties hereto will cooperate with each other in the development and
distribution of all news releases and other public information disclosures with
respect to this Agreement or any of the transactions contemplated by this
Agreement or the other Transaction Documents, and no party hereto shall make any
such news release or public disclosure without having complied with its
obligations under this Section 6.09.

Section 6.10Bulk Sales Laws.  Without admitting the applicability of the bulk
transfer Laws of any jurisdiction, the parties hereby waive compliance with the
provisions of any bulk sales, bulk transfer or similar Laws of any jurisdiction
that may otherwise be applicable with respect to the sale of any or all of the
Purchased Assets to Buyer.

Section 6.11Tax Matters.  All transfer, documentary, sales, use, stamp,
registration, value added and other such Taxes and fees (including any penalties
and interest) incurred in connection with this Agreement and the other
Transaction Documents (including any real property transfer Tax and any other
similar Tax) (collectively, "Transfer Taxes") shall be borne one-half (50%) by
each of Buyer and Seller.  Buyer shall, at its own expense, timely file

50

 

--------------------------------------------------------------------------------

 

any Tax Return or other document with respect to such Taxes or fees (and Seller
shall cooperate with respect thereto as necessary), unless otherwise required by
Law.

Section 6.12Further Assurances.  Following the Closing, each of the parties
hereto shall, and shall cause their respective Affiliates to, execute and
deliver such additional documents, instruments, conveyances and assurances and
take such further actions as may be reasonably required to carry out the
provisions hereof and give effect to the transactions contemplated by this
Agreement and the other Transaction Documents.

Section 6.13Accounts Receivable; Receipts and Disbursements; Mail.  In the event
that Buyer receives any payments after the Closing relating to any accounts
receivable, including intracompany receivables, that accrued prior to Closing,
such payments shall be the property of, and shall be forwarded and remitted to
Seller on a bi-monthly basis.  If Buyer receives any mail or other communication
that does not relate to (i) Buyer's active vendors or suppliers for the
Purchased Assets or the Business or (ii) the Purchased Assets or post-Closing
aspects of the Business, then Buyer shall forward it to Seller within five (5)
business days after receipt.  In the event that Seller receives any payments
after the Closing relating to any accounts receivable or other amounts that
accrued on or following the Closing, such payments shall be the property of, and
shall be forwarded and remitted to Buyer on a bi-monthly basis.  If Seller
receives any mail or other communication that relates to the Purchased Assets or
post-Closing aspects of the Business, then Seller shall undertake to forward it
to Buyer within five (5) business days after receipt.

Section 6.14Intracompany Arrangements.  Notwithstanding any other provision
herein, as of the Closing, all services, commitments or other arrangements
provided by Seller or its Affiliates that existed pre-Closing for the benefit of
the Business and all services, commitments or other arrangements provided by the
Business for the benefit of the Seller or its Affiliates that existed
pre-Closing for the benefit of the Seller or such Affiliates shall cease, other
than the services, arrangements and commitments provided for in the Transition
Services Agreement.

Section 6.15Retained Names; Transition Marks.  (a)  To the extent any of the
Retained Names appear on any plants, buildings, signs, equipment or other
structures that constitute Purchased Assets, Buyer shall, within ninety (90)
calendar days after the Closing Date, remove or obliterate, or cause to be
removed or obliterated, the Retained Names from such plants, buildings, signs,
equipment or other structures (including on uniforms and motor
vehicles).  Seller may remove, or cause to be removed, from the Real Property on
or prior to the Closing all stationery, business forms, packaging, containers
and other similar personal property on which any of the Retained Names appear;
provided, however, to the extent any such items are inadvertently left on the
Real Property, Buyer shall not use any such items without first removing or
obliterating, or causing to be removed or obliterated, the Retained Names from
such materials.  Buyer will not use any vehicles with any Retained Name or
related signage outside the Seller Facilities (whether to deliver product or
otherwise).  For the avoidance of doubt, except as set forth in this Section
6.15, neither Buyer nor any of its Affiliates shall have any rights to, and
shall not use in any manner, the Retained Names on or after the Closing.

51

 

--------------------------------------------------------------------------------

 

(b)  Subject to the terms and conditions of this Section 6.15, Seller, shall
cause Buyer to be granted a limited, non-transferable, non-sublicensable,
non-exclusive, royalty-free license, (i) with respect to the “CEMEX” trademark,
for the six (6) month period following the Closing Date and (ii) with respect to
the “RICHMORTAR”, “RICHCOLOR” and “STONESET” trademarks (together with the
“CEMEX” trademark, the “Transition Marks”), for a period of nine (9) months
following the Closing Date (such nine (9) month period, or six (6) month period,
as applicable, the “Applicable Transition Period”) solely for use on cement bags
in the manner that such Transition Marks were set forth on cement bags contained
in the Purchased Assets at Closing.  Buyer will use its commercially reasonable
efforts to transition from use of the Transition Marks as soon as reasonably
practicable and in any event prior to expiration of the Applicable Transition
Period.

 

(c)In no event will Buyer use any of the Transition Marks that are subject to
the license under this Section 6.15 after the Closing in any manner or for any
purpose other than in the same manner that such Transition Marks were being used
by the Business during the twelve (12) month period preceding the
Closing.  Without limiting the generality or effect of the foregoing, all
products sold by the Business using any Transition Mark will be consistent in
nature and quality with such products as sold by the Business in the twelve (12)
month period preceding Closing.  

 

Section 6.16Release of Seller Performance Support.  Buyer shall, at its sole
cost and expense, use commercially reasonable efforts (and Seller will
cooperate, at its sole cost and expense, as reasonably requested by Buyer and
without charge) to (a) obtain with respect to all Performance Bonds and similar
instruments issued with respect to Seller and its Affiliates in connection with
the Business new performance bonds or other security with respect to Buyer's
acts or omissions on or after the Closing Date that are satisfactory to the
beneficiary; and (b) cause Seller and each of its Affiliates to be released from
post-Closing liabilities and obligations under all of the Performance Bonds and
similar instruments issued with respect to Seller and its Affiliates and under
any guarantees and similar instruments entered into in connection with them
(collectively with the Performance Bonds and similar instruments referred to in
clause (b) above, the "Seller Performance Support").  Without limiting the
foregoing, Buyer will make commercially reasonable financial accommodation,
provide such security reasonably required by the issuer, and agree to any
additional reasonable requirements of the issuer as a condition to obtaining
such replacement and release of Seller Performance Support.  Buyer will pay and
otherwise be responsible for any Losses in respect of post-Closing liabilities
incurred or suffered by Seller or any of its Affiliates as a result of any
Seller Performance Support not having been replaced and released as set forth
above.  For avoidance of doubt, Buyer's failure to comply with this Section 6.16
shall constitute a breach of a covenant for which Buyer will indemnify Seller in
accordance with Article VIII.

Section 6.17Casualty Loss.  (a) If, between the date of this Agreement and the
Closing, any improvements on any Real Property or Tangible Personal Property
included in the Purchased Assets (other than Adjustable Inventory) is destroyed
or damaged in whole or in part by fire, earthquake, flood, or other casualty (a
"Casualty Loss"), Seller shall promptly notify the Buyer thereof, and Seller and
Buyer shall promptly jointly engage and retain an independent insurance adjuster
(the “Insurance Adjuster”) to assess the extent of the Casualty Loss and
promptly deliver a report (the “Casualty Loss Report”) to each of Seller and
Buyer with its

52

 

--------------------------------------------------------------------------------

 

determination of the cost to repair and replace the Purchased Asset in
accordance with industry practice (such amount, the “Casualty Amount”).  

(b) If the Casualty Amount is determined by the Insurance Adjuster not to be in
excess of $30,000,000, then Seller shall, at its option, either (i) expend an
amount not in excess of the Casualty Amount to effect the repair of such damage
or destruction (which repair may be completed following the Closing), or (ii)
pay Buyer an amount in cash not greater than the Casualty Amount to effect the
repair of such damage or destruction.   

(c)  If the Casualty Loss is determined by the Insurance Adjuster to exceed
$30,000,000, then, unless within thirty (30) Business Days following the receipt
by Seller of the Casualty Loss Report (“Election Period”) Seller agrees to
either (i) expend an amount not in excess of the Casualty Amount to effect the
repair of such damage or destruction (which repair may be completed following
the Closing) or (ii) pay Buyer an amount in cash not greater than the Casualty
Amount to effect the repair of such damage or destruction, Buyer shall have the
right to terminate the Agreement during the ten (10) Business Day period
following the end of the Election Period by providing written notice to the
Seller thereof.  

Section 6.18Title and Survey.

 

(a)Identified Parcels.  With respect to each parcel of Owned Real Property set
forth on Section 6.18 of the Seller Disclosures Schedules (“Identified
Parcels”), promptly after the date of this Agreement, Seller shall obtain and
provide to Buyer (i) from a surveyor reasonably acceptable to Buyer, an
ALTA/NSPS Land Title Survey (which survey shall depict any improvements,
easements, rights-of-way, encroachments and any other plottable matters
affecting the real property depicted thereon) (each an “Identified Parcel Alta
Survey”); and (ii) from First American Title Insurance Company (“Title Agent”),
title insurance commitments for the issuance of Owner's Title Insurance Policies
on each Identified Parcel naming Buyer as the proposed insured together with
copies of all exception documents referenced therein (each an “Identified Parcel
Title Commitment”).  Buyer shall have fifteen (15) days from receipt of an
Identified Parcel Title Commitment to examine same.  Buyer shall, on or before
the end of said fifteen (15) day review period, notify Seller in writing of the
title exceptions listed in the Identified Parcel Title Commitment to which it
objects, which shall not include Permitted Encumbrances (“Noted
Exceptions”).  Seller shall inform Buyer prior to Closing whether Seller will
cure such Noted Exceptions or obtain an endorsement for additional title
insurance or indemnification that satisfies such objection.  Notwithstanding
Buyer’s fifteen (15) day review period, Buyer shall promptly notify Seller if
Buyer determines that it has no objections to any Identified Parcel Title
Commitment.  If Buyer does not provide notice of objections to Seller as set
forth above, then Buyer shall be deemed to have waived any remaining uncured
objections and accepted the Identified Parcel Title Commitment; provided that
Buyer shall be deemed to have objected to, and the same shall be deemed Noted
Exceptions, any monetary encumbrances.  With respect to any Ohio standard title
exceptions, Seller agrees to (i) provide a customary owner’s affidavit required
by the Title Agent to, in conjunction with the delivery of the Identified Parcel
Alta Survey, provide for so-called “extended coverage”, and (ii) cause the Title
Agent to perform such searches as may be necessary to remove any exception
related to the ownership of mineral rights being vested in any Person other than
Seller.

53

 

--------------------------------------------------------------------------------

 

(b)Non-Identified Parcels.  With respect to each parcel of Owned Real Property
not set forth on Section 6.18 of the Seller Disclosures Schedules
(“Non-Identified Parcels”), promptly following the date of this Agreement,
Seller shall obtain (i) from a surveyor reasonably acceptable to Buyer, a metes
and bounds survey (each a “Metes and Bounds Survey”); and (ii) from the Title
Agent, title insurance commitments for the issuance of Owner's Title Insurance
Policies on each Non-Identified Parcel naming Buyer as the proposed insured
together with copies of all exception documents referenced therein (each a
“Non-Identified Parcel Title Commitment”).  Following Closing, Buyer shall
cooperate with Seller to obtain an ALTA/NSPS Land Title Survey for each
Non-Identified Parcel (each a “Non-Identified Parcel Alta Survey”) together with
an updated Non-Identified Parcel Title Commitment (each an “Updated
Non-Identified Parcel Title Commitment”).  Buyer shall have fifteen (15) days
from receipt of an Updated Non-Identified Parcel Title Commitment to examine
same.  Buyer shall, on or before the end of said fifteen (15) day review period,
notify Seller in writing of the title exceptions listed in the Updated
Non-Identified Parcel Title Commitment to which it objects which shall not
include Permitted Encumbrances (“NI Noted Exceptions”).  Seller shall inform
Buyer within fifteen (15) days from receipt of such notice if Seller will cure
such NI Noted Exceptions or obtain an endorsement for additional title insurance
or indemnification that satisfies such NI Noted Exception.  Notwithstanding
Buyer’s fifteen (15) day review period, Buyer shall promptly notify Seller if
Buyer determines that it has no objections to any Updated Non-Identified Parcel
Title Commitment.  If Buyer does not provide notice of objections to Seller as
set forth above, then Buyer shall be deemed to have waived any remaining uncured
objections and accepted the Non-Identified Parcel Title Commitment; provided
that Buyer shall be deemed to have objected to, and the same shall be deemed NI
Noted Exceptions, any monetary encumbrances and any exceptions to Seller’s sole
ownership of fee title to the entire estate.  With respect to any Ohio standard
exceptions, Seller agrees to provide a customary owner’s affidavit required by
the Title Agent to, in conjunction with the delivery of the Non-Identified
Parcel Alta Survey, provide for so-called “extended coverage”.  Within 15 days
of receipt of all Non-Identified Parcel Alta Surveys together with Updated
Non-Identified Parcel Title Commitments for all of the Non-Identified Parcel
Title Commitments, Buyer and Seller shall cause the Title Agent to issue
Non-Identified Parcel title policies for each Non-Identified Parcel (which may
be in the form of a binding obligation from Title Agent to issue such policy in
the form of a mark-up of the Non-Identified Parcel Title Commitment) in
accordance with the Non-Identified Parcel Title Commitment insuring Buyer’s fee
simple title to the Non-Identified Parcels as of the date of such policy and
subject only to Permitted Encumbrances and the Ohio standard title exceptions
for mineral rights and items deemed accepted by Buyer, in such amounts as Seller
and Buyer reasonably determine to be the value of the real property insured
thereunder.

 

(c)Seller shall use commercially reasonable efforts to remove all Noted
Objections and NI Noted Objections.  However, if any Noted Objections or NI
Noted Objections cannot be removed, and the failure to remove the same does not
constitute a Material Adverse Effect, such failure shall not be deemed to have a
Material Adverse Effect that would cause the condition set forth in Section
7.02(d) not to be satisfied. The parties agree that the fact that the Closing
takes place without any Noted Objections or NI Noted Objections being removed
shall not impair or otherwise affect the rights to indemnification under Section
8.02 in respect of any Losses incurred by Buyer resulting from such title
defect.

54

 

--------------------------------------------------------------------------------

 

(d)Notwithstanding the foregoing, if all Noted Exceptions and NI Noted
Exceptions which have not been removed, insured by endorsement, or deemed
accepted by Buyer, when taken as a whole, would result in a Material Adverse
Effect, the condition set forth in Section 7.02(d) shall be deemed not to have
been satisfied.

Section 6.19Financial Statements; Cooperation with Auditor.  Commencing promptly
after the date hereof, Seller shall use its reasonable best efforts to prepare
and provide to Buyer no later than sixty (60) days following the Closing Date,
in cooperation with Buyer and KPMG LLP (the "Auditor"), the following financial
statements (including footnotes thereto) in accordance with United States
generally accepted accounting principles and the rules and regulations of the
Securities and Exchange Commission applicable to financial statements to be
filed with respect to an acquired business: (i) audited annual financial
statements of the Business consisting of a balance sheet of the Business as of
December 31, 2015 and the related audited statements of operations, statements
of changes in net parent investment and statements of cash flows of the Business
for the fiscal year then ended, including all footnotes thereto (collectively,
the "Annual Financial Statements"), accompanied by an unqualified report of the
Auditor with respect thereto (ii) (x) if the Closing occurs prior to November
12, 2016, unaudited interim financial statements of the Business consisting of
balance sheets of the Business as of June 30, 2016 and the related statements of
operations, statements of changes in net parent investment and statements of
cash flows of the Business for the three and six-month periods then ended,
including all footnotes thereto, or (y) if the Closing occurs on or after
November 12, 2016, unaudited interim financial statements of the Business
consisting of balance sheets of the Business as of September 30, 2016 and the
related statements of operations, statements of changes in net parent investment
and statements of cash flows of the Business for the three and nine-month
periods then ended, including all footnotes thereto, and (iii) unaudited
quarterly statements of operations of the Business for each fiscal quarter
within the fiscal year ended on December 31, 2015 and (x) if the Closing occurs
prior to November 12, 2016, for the three and six-month periods ended June 30,
2016, or (y) if the Closing occurs on or after November 12, 2016, for the three
and nine-month periods ended September 30, 2016 and the three month period ended
March 31, 2016 (the "Interim Financial Statements").  In addition, Seller shall
cooperate with and assist Buyer and the Auditor provide them with such financial
and other information and such assistance as may be required or as they may
reasonably request to permit the Auditor to audit the Annual Financial
Statements.  The information to be provided by Seller pursuant to this Section
6.19 shall include information relating to Seller's day-to-day operations, and
statements of revenue and expenses, general ledgers, balance sheets and
statements of cash flow and such other financial information as reasonably
requested by Buyer or the Auditor. Buyer shall bear and be responsible for the
payment of the fees and expenses of KPMG LLP in connection with the audit of the
Annual Financial Statements.

Section 6.20Transfer of Leased Employee Vehicles.  Section 6.20 of the Seller
Disclosure Schedules lists each car and truck that is used in the Business by
Employees and leased by the Seller as of the date of this Agreement (the
"Employee Vehicles").  At or prior to the Closing, the parties shall use their
reasonable best efforts to (i) establish, in the Buyer's name, new leases (on
terms reasonably satisfactory to the Buyer) between the Buyer and the applicable
lessor of each Employee Vehicle required to be listed in Section 6.20 of the
Seller Disclosure Schedules, and (ii) transfer and deliver such leased Employee
Vehicles to the Buyer.  If the Buyer does not enter into a new lease in the
Buyer's name with respect to each Employee

55

 

--------------------------------------------------------------------------------

 

Vehicle at or prior to the Closing, then the Buyer may, at its option, with
respect to each Employee Vehicle not subject to a new lease in the Buyer's name,
(A) purchase such Employee Vehicle according to the terms required by the lease
between the Seller and such lessor, or (B) implement any other reasonable
arrangement acceptable to the Seller.

Section 6.21Transfer of Permits.  Section 6.21 of the Seller Disclosure
Schedules sets forth, to the Seller’s Knowledge, a list of all non-transferable
Permits and Environmental Permits of the Business as of the date hereof.  Prior
to the Closing, the Seller and the Buyer shall work together to transfer to the
Buyer, subject to Section 2.08, all Environmental Permits and other Permits
currently held by the Seller relating to the Purchased Assets, including
cooperating in the preparation and submission to the applicable Governmental
Authority of the applications for assignment and any supporting documentation
necessary to transfer, amend, modify, or reissue, as applicable, all such
Environmental Permits or other Permits from the Seller to the Buyer.  Any fees
of any Governmental Authority imposed with respect to the assignment, transfer,
amendment, or reissuance of such Environmental Permits or other Permits shall be
paid by the Buyer.

Section 6.22Transferred Agricultural Parcels.  For three (3) years following the
Closing Date, Buyer shall cause each parcel of Owned Real Property set forth on
Section 6.22 of the Seller Disclosure Schedules (“Transferred Agricultural
Parcels”) to continue to meet the  requirements to remain in the Ohio Current
Agricultural Use Value Program (“CAUV Program”).  

Section 6.23Fairborn CKD Landfill #6.  From and after the Closing, Buyer shall
take, or shall cause to be taken, all action reasonably necessary to enable,
facilitate or assist Seller and its Representatives in entering, accessing or
using the Fairborn CKD Landfill #6 for any purpose, including but not limited to
granting any and all easements, rights-of-way or other rights over any Purchased
Assets and providing reasonable assistance consistent with prior practices of
the Business in connection with monitoring and maintenance activities of the
Fairborn CKD Landfill #6.  At or prior to the Closing, Seller and Buyer shall
agree on the form of a non-exclusive easement over the parcel identified with
the APN A02000100490000200 on Section 1.01(a) of the Seller Disclosure Schedules
in order to permit Buyer to have reasonable access thereto for the installation,
operation and construction of a rail line or road way.

Article VII
CONDITIONS TO CLOSING

Section 7.01Conditions to Obligations of All Parties.  The obligations of each
party to consummate the transactions contemplated by this Agreement shall be
subject to the fulfillment, at or prior to the Closing, of each of the following
conditions:

(a)The filings of Buyer and Seller pursuant to the HSR Act, if any, shall have
been made and the applicable waiting period and any extensions thereof shall
have expired or been terminated.

(b)No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Governmental Order which is in effect and has the effect

56

 

--------------------------------------------------------------------------------

 

of making the transactions contemplated by this Agreement illegal, otherwise
restraining or prohibiting consummation of such transactions or causing any of
the transactions contemplated hereunder to be rescinded following completion
thereof.

Section 7.02Conditions to Obligations of Buyer.  The obligations of Buyer to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Buyer's waiver (in its sole discretion), at or prior to the
Closing, of each of the following conditions:

(a)The representations and warranties of Seller contained in Article IV shall be
true and correct in all respects as of the Closing Date (without giving effect
to any Materiality Qualifiers therein) with the same effect as though made at
and as of such date (except those representations and warranties that address
matters only as of a specified date, which shall be true and correct in all
respects as of that specified date), except where the failure of such
representations and warranties to be true and correct would not have a Material
Adverse Effect.

(b)Seller shall have duly performed and complied in all material respects with
all agreements and covenants required by this Agreement and each of the other
Transaction Documents to be performed or complied with by it prior to or on the
Closing Date.

(c)There shall not have occurred any Material Adverse Effect.

(d)Seller shall have delivered to Buyer duly executed counterparts to each of
the Transaction Documents (other than this Agreement) and such other documents
and deliveries set forth in Section 3.02(a).

(e)Buyer shall have received a certificate, dated the Closing Date and signed by
a duly authorized officer of Seller, that each of the conditions set forth in
Section 7.02(a) and Section 7.02(b) have been satisfied (the "Seller Closing
Certificate").

Section 7.03Conditions to Obligations of Seller.  The obligations of Seller to
consummate the transactions contemplated by this Agreement shall be subject to
the fulfillment or Seller's waiver (in its sole discretion), at or prior to the
Closing, of each of the following conditions:

(a)Each of the representations and warranties of Buyer contained in Article V
shall be true and correct in all respects as of the Closing Date with the same
effect as though made at and as of such date (except those representations and
warranties that address matters only as of a specified date, which shall be true
and correct in all respects as of that specified date), except where the failure
of such representations and warranties to be true and correct would not have a
material adverse effect on Buyer's ability to consummate the transactions
contemplated hereby.

(b)Buyer shall have duly performed and complied in all material respects with
all agreements and covenants required by this Agreement and each of the other
Transaction Documents to be performed or complied with by it prior to or on the
Closing Date.

57

 

--------------------------------------------------------------------------------

 

(c)Buyer shall have delivered to Seller the Purchase Price, duly executed
counterparts to each of the Transaction Documents (other than this Agreement)
and such other documents and deliveries set forth in Section 3.02(b).

(d)Seller shall have received a certificate, dated the Closing Date and signed
by a duly authorized officer of Buyer, that each of the conditions set forth in
Section 7.03(a) and Section 7.03(b) have been satisfied (the "Buyer Closing
Certificate").

Article VIII
INDEMNIFICATION

Section 8.01Survival.  Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is
eighteen (18) months after the Closing Date; provided, that the representations
and warranties in (i) Section 4.01, Section 4.02, Section 4.07 (solely as to
title), Section 4.09 (solely as to title), Section 4.17, Section 5.01, Section
5.02 and Section 5.04 (collectively, the "Fundamental Representations") shall
survive indefinitely and without limitation and (ii) Section 4.15 (the "Tax
Representations") shall survive for the full period of all applicable statutes
of limitations (giving effect to any waiver, mitigation or extension thereof)
plus 30 days. All covenants or other agreements contained in this Agreement
shall survive the Closing Date until they have been fully performed or fulfilled
in accordance with their terms, or no further performance is required
thereunder.  Notwithstanding the foregoing, any claims asserted in good faith
and in writing by notice from an Indemnified Party to the Indemnifying Party
prior to the expiration date of the applicable survival period shall not
thereafter be barred by the expiration of such survival period and such claims
and the rights of the Indemnified Party in respect thereof under this Article
VII shall survive until finally resolved.

Section 8.02Indemnification By Seller.  Subject to the other terms and
conditions of this Article VIII, Seller shall indemnify Buyer and its Affiliates
and their respective Representatives (collectively, the "Buyer Indemnitees")
against, and shall hold each of them harmless from and against, and shall pay
and reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Buyer Indemnitees based upon or arising out of:

(a)any failure of any representation or warranty of Seller contained in this
Agreement to be true and correct as of the date of this Agreement and as of the
Closing Date (other than those made on a specified date, which shall be true and
correct as of such specified date); provided, however, that all Materiality
Qualifications contained in any such representation or warranty shall be
disregarded for purposes of determining whether a breach has occurred and the
amount of Losses resulting therefrom;

(b)any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Seller pursuant to this Agreement, the other Transaction Documents
or any instrument delivered by or on behalf of Seller pursuant to this
Agreement;

(c)any Excluded Asset or any Excluded Liability; or

(d)without duplication, Excluded Taxes ("Indemnified Taxes").

58

 

--------------------------------------------------------------------------------

 

Section 8.03Indemnification By Buyer.  Subject to the other terms and conditions
of this Article VIII, Buyer shall indemnify each of Seller and its Affiliates
and their respective Representatives (collectively, the "Seller Indemnitees")
against, and shall hold each of them harmless from and against, and shall pay
and reimburse each of them for, any and all Losses incurred or sustained by, or
imposed upon, the Seller Indemnitees based upon or arising out of:

(a)any failure of any representation or warranty of Buyer contained in this
Agreement to be true and correct as of the date of this Agreement and as of the
Closing Date (other than those made on a specified date, which shall be true and
correct as of such specified date); provided, however, that all Materiality
Qualifications contained in any such representation or warranty shall be
disregarded for purposes of determining whether a breach has occurred and the
amount of Losses resulting therefrom;

(b)any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Buyer pursuant to this Agreement, the other Transaction Documents
or any instrument delivered by or on behalf of Buyer pursuant to this Agreement;
or

(c)any Assumed Liability.

Section 8.04Certain Limitations.  The party making a claim under this Article
VIII is referred to as the "Indemnified Party", and the party against whom such
claims are asserted under this Article VIII is referred to as the "Indemnifying
Party". The indemnification provided for in Section 8.02 and Section 8.03 shall
be subject to the following limitations:

(a)Seller shall not be liable to the Buyer Indemnitees for indemnification under
Section 8.02(a) (other than with respect to breaches of any Fundamental
Representation or Tax Representation) until the aggregate amount of all Losses
in respect of indemnification under Section 8.02(a) exceeds $4,000,000.00 (the
"Deductible"), in which event Seller shall only be required to pay or be liable
for Losses in excess of the Deductible. With respect to any claim as to which
the Buyer Indemnitees may be entitled to indemnification under Section 8.02(a),
Seller shall not be liable for any individual or series of related Losses (other
than with respect to breaches of any Fundamental Representation or Tax
Representation) which do not exceed fifty thousand dollars ($50,000).  With
respect to any claim as to which the Seller Indemnitees may be entitled to
indemnification under Section 8.03(a), Buyer shall not be liable for any
individual or series of related Losses which do not exceed fifty thousand
dollars ($50,000).

(b)The aggregate amount of all Losses for which Seller shall be liable pursuant
to Section 8.02(a) (other than with respect to breaches of any Fundamental
Representation or Tax Representation) shall not exceed
$30,000,000.00.  Notwithstanding anything to the contrary set forth herein, in
no event shall either Indemnifying Party's aggregate liability pursuant to
Section 8.02(a) or Section 8.03(a), respectively, exceed the Purchase Price.

(c)Payments by an Indemnifying Party pursuant to Section 8.02 or Section 8.03 in
respect of any Loss shall be limited to the amount of any liability or damage
that remains after deducting therefrom any insurance proceeds and any indemnity,
contribution or

59

 

--------------------------------------------------------------------------------

 

other similar payment from a third party that has actually been received by the
Indemnified Party in respect thereof, net of any out-of-pocket expenses incurred
by the Indemnified Party in seeking recovery from the insurer or other third
party from whom it is or may be entitled to receive such insurance proceeds or
indemnity, contribution or other similar payment.  If the Indemnified Party
determines in good faith that it is likely to be entitled to recover all or a
portion of such Loss from any such insurer or other third party, it shall submit
a claim to such insurer or other third party and shall use its commercially
reasonable efforts to seek recovery of the applicable portion of such Loss from
such insurer or other third party; provided, however, that the Indemnified Party
shall not be required to commence any Action to enforce its rights against such
insurer or other third party unless it elects to do so in its sole discretion;
provided, further, however, that any such insurance or other third party
proceeds actually received by the Indemnified Party in respect of any such Loss
after payment by an Indemnifying Party shall be promptly refunded to the
Indemnifying Party.

(d)Payments by an Indemnifying Party pursuant to Section 8.02 or Section 8.03 in
respect of any Loss shall be reduced by an amount equal to any Tax benefit
realized as a result of such Loss by the Indemnified Party; provided that any
such benefit realized within two (2) years after payment by an Indemnifying
Party shall be promptly refunded to the Indemnifying Party.

(e)Each Indemnified Party shall take, and cause its Affiliates to take, all
reasonable steps required by applicable Law to mitigate any Loss upon becoming
aware of any event or circumstance that it determines is reasonably likely to
give rise thereto.

(f)Each of the parties hereby acknowledges and agrees that the limitations
provided for in paragraphs (a) and (b) above apply only to Losses arising from a
breach of the representations and warranties specified therein, and do not apply
to any other rights to indemnification provided for in this Article VIII,
including rights to indemnification against Excluded Liabilities or Assumed
Liabilities (as the case may be).

Section 8.05Indemnification Procedures.

(a)Third Party Claims.  If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a "Third Party Claim") against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof. The failure to give
such prompt written notice shall not, however, relieve the Indemnifying Party of
its indemnification obligations, except and only to the extent that the
Indemnifying Party forfeits rights or defenses by reason of such failure. Such
notice by the Indemnified Party shall describe the Third Party Claim in
reasonable detail, shall include copies of any written notice of assertion or
commencement thereof received by the Indemnified Party. The Indemnifying Party
shall have the right to participate in, or by giving written notice to the
Indemnified Party, to assume the defense of any Third Party Claim at the
Indemnifying Party's expense and with counsel reasonably acceptable to the
Indemnified Party, and the Indemnified Party shall cooperate in good faith in
such defense; provided, that the Indemnifying Party shall not have the

60

 

--------------------------------------------------------------------------------

 

right to assume the defense of a Third Party Claim if (1) in the reasonable
judgment of the Indemnified Party, there exists a material conflict of interest
between the Indemnified Party and the Indemnifying Party with respect to such
Third Party Claim or there are any material defenses available to the
Indemnified Party that differ from or are in addition to those available to the
Indemnified Party or (2) the Third Party Claim would reasonably be expected to
result in an injunction or other equitable relief against the Indemnified Party
that, in the reasonable judgment of the Indemnified Party, would be expected to
materially and adversely affect the business activities or operations of the
Indemnified Party. In the event that the Indemnifying Party assumes the defense
of any Third Party Claim, subject to Section 8.05(b), it shall conduct the
defense diligently and in a reasonable manner and, in doing so, shall have the
right to take such action as it deems necessary to avoid, dispute, defend,
appeal or make counterclaims pertaining to any such Third Party Claim in the
name and on behalf of the Indemnified Party. The Indemnified Party shall have
the right, at its own cost and expense, to participate in the defense of any
Third Party Claim assumed by the Indemnifying Party with counsel selected by it,
subject to the Indemnifying Party's right to conduct the defense thereof in
accordance with the terms of this Section 8.05(a).  If the Indemnifying Party
elects not to assume the defense of a Third Party Claim, fails to promptly
notify the Indemnified Party in writing of its election to defend as provided in
this Agreement, or fails to diligently conduct the defense of such Third Party
Claim, the Indemnified Party may, subject to Section 8.05(b), conduct, control,
pay, compromise, defend such Third Party Claim and seek indemnification for any
and all Losses based upon, arising from or relating to such Third Party Claim.
Seller and Buyer shall cooperate with each other in all reasonable respects in
connection with the defense of any Third Party Claim, including making available
(subject to the provisions of Section 6.05) records relating to such Third Party
Claim and furnishing, without expense (other than reimbursement of actual
out-of-pocket expenses) to the defending party, management employees of the
non-defending party as may be reasonably necessary for the preparation of the
defense of such Third Party Claim.

(b)Settlement of Third Party Claims.  Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party
(which consent shall not be unreasonably withheld or delayed), unless the terms
of such settlement include the grant by the claimant or plaintiff to the
Indemnified Party of a full and unconditional release from any and all liability
in respect thereof. If the Indemnified Party is conducting its own defense
pursuant to Section 8.05(a), it shall not agree to any settlement without the
written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld or delayed).

(c)Direct Claims.  Any claim by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a "Direct Claim") shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof. The failure to give such prompt written notice shall not,
however, relieve the Indemnifying Party of its indemnification obligations,
except and only to the extent that the Indemnifying Party forfeits rights or
defenses by reason of such failure. Such notice by the Indemnified Party shall
describe the Direct Claim in reasonable detail, shall include reasonable
supporting documentation and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party.  The Indemnifying Party shall have 60 days after its receipt of such
notice to respond in writing to such Direct Claim. During such 60-day period,
the Indemnified Party shall provide the Indemnifying Party and its professional
advisors reasonable

61

 

--------------------------------------------------------------------------------

 

information, together with such access to the Indemnified Party’s premises and
personnel and the right to examine and copy any accounts, documents or records,
as the Indemnifying Party or any of its professional advisors may reasonably
request to substantiate the Direct Claim.  If the Indemnifying Party does not so
respond within such 60-day period, the Indemnifying Party shall be deemed to
have rejected such claim, in which case the Indemnified Party shall be free to
pursue such remedies as may be available to the Indemnified Party on the terms
and subject to the provisions of this Agreement.

(d)Reliance.  The rights of the Buyer Indemnitees to indemnification for
breaches of the representations and warranties of Seller set forth in this
Agreement are part of the basis of the bargain contemplated by this Agreement,
and such rights to indemnification shall not be affected or waived by virtue of,
and Buyer Indemnitees shall be deemed to have relied upon the representations
and warranties of Seller set forth in this Agreement notwithstanding any
knowledge acquired (or capable of being acquired) by any Buyer Indemnitee of any
untruth of any such representation or warranty of Seller set forth in this
Agreement, regardless of whether such knowledge was obtained (or was capable of
being obtained) through the investigation by such Buyer Indemnitee or through
disclosure by Seller or any other Person, and regardless of whether such
knowledge was obtained before, at or after the Closing.

Section 8.06Tax Treatment of Indemnification Payments.  All indemnification
payments made under this Agreement and all post-Closing adjustments made
pursuant to Section 2.06 shall be treated by the parties as an adjustment to the
Purchase Price for Tax purposes, unless otherwise required by Law.

Section 8.07Exclusive Remedies.  Subject to Section 10.11, the parties
acknowledge and agree that, from and after the Closing, their sole and exclusive
remedy with respect to any and all claims (other than claims arising from fraud
on the part of a party hereto in connection with the transactions contemplated
by this Agreement) for any breach of any representation, warranty, covenant,
agreement or obligation set forth herein or otherwise relating to the subject
matter of this Agreement, shall be pursuant to the indemnification provisions
set forth in this Article VIII.  In furtherance of the foregoing, each party
hereby waives, to the fullest extent permitted under Law, any and all rights,
claims and causes of action (other than claims arising from fraud on the part of
a party hereto in connection with the transactions contemplated by this
Agreement) for any breach of any representation, warranty, covenant, agreement
or obligation set forth herein or otherwise relating to the subject matter of
this Agreement it may have against the other parties hereto and their Affiliates
and each of their respective Representatives arising under or based upon any
Law, except pursuant to the indemnification provisions set forth in this Article
VIII.  Nothing in this Section 8.07 shall limit any Person's right to seek and
obtain any equitable relief to which any Person shall be entitled pursuant to
Section 10.11 or to seek or obtain any remedy on account of any party's fraud.

62

 

--------------------------------------------------------------------------------

 

Article IX
TERMINATION

Section 9.01Termination.  This Agreement may be terminated at any time prior to
the Closing:

(a)by the mutual written consent of Seller and Buyer;

(b)by Buyer by written notice to Seller if:

(i)Buyer is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Seller pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Article VII
and such breach, inaccuracy or failure cannot be cured by Seller within by
February 15, 2017 (the “Drop Dead Date”); or

(ii)any of the conditions set forth in Section 7.01 or Section 7.02 shall not
have been fulfilled by the Drop Dead Date, unless such failure shall be due to
the failure of Buyer to perform or comply with any of the covenants, agreements
or conditions hereof to be performed or complied with by it prior to the
Closing;

(c)by Seller by written notice to Buyer if:

(i)Seller is not then in material breach of any provision of this Agreement and
there has been a breach, inaccuracy in or failure to perform any representation,
warranty, covenant or agreement made by Buyer pursuant to this Agreement that
would give rise to the failure of any of the conditions specified in Article VII
and such breach, inaccuracy or failure cannot be cured by Buyer by the Drop Dead
Date;

(ii)any of the conditions set forth in Section 7.01 or Section 7.03 shall not
have been fulfilled by the Drop Dead Date, unless such failure shall be due to
the failure of Seller to perform or comply with any of the covenants, agreements
or conditions hereof to be performed or complied with by it prior to the
Closing;

(d)by Buyer or Seller in the event that:

(i)there shall be any Law that makes consummation of the transactions
contemplated by this Agreement illegal or otherwise prohibited; or

(ii)any Governmental Authority shall have issued a Governmental Order
restraining or enjoining the transactions

63

 

--------------------------------------------------------------------------------

 

contemplated by this Agreement, and such Governmental Order shall have become
final and non-appealable; or

(e)by Buyer, in accordance with the terms of Section 6.17(c).

Section 9.02Effect of Termination.  In the event of the termination of this
Agreement in accordance with this Article IX, this Agreement shall forthwith
become void and there shall be no liability on the part of any party hereto or
to any Affiliate, shareholder, director, officer or Representative of such party
except:

(a)as set forth in this Article IX, Section 6.05 and Article X hereof; and

(b)that nothing herein shall relieve any party hereto from liability for any
breach of any provision hereof and any such breaching party shall remain fully
liable for any and all Losses incurred or suffered by another party to this
Agreement as a result of such breach.

Article X
MISCELLANEOUS

Section 10.01Expenses.  Except as otherwise expressly provided herein (including
Section 6.11 hereof), all costs and expenses, including fees and disbursements
of counsel, financial advisors and accountants, incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such costs and expenses, whether or not the Closing shall have
occurred; provided, however, that (i) Buyer shall pay all filing and other
similar fees payable in connection with any filings or submissions under the HSR
Act; and (ii) Buyer and Seller shall each share one-half (50%) of all costs and
expenses incurred in (A) obtaining title policies and surveys pursuant to
Section 6.18 and (B) retaining the Insurance Adjuster pursuant to Section 6.17.

Section 10.02Notices.  Any and all notices or other communications required or
permitted to be given under any of the provisions of this Agreement shall be in
writing and shall be deemed to have been duly given (a) on the date of delivery
if personally delivered, (b) on the date of transmission if sent by facsimile,
(c) one (1) Business Day after delivery if sent by overnight service or (d) four
(4) Business Days after mailing if mailed by first class registered mail, return
receipt requested, in each case addressed to the parties at the addressees set
forth below (or at such other address as any party may specify by notice to all
other parties given as aforesaid)

 

If to Seller:

CEMEX CONSTRUCTION MATERIALS ATLANTIC, LLC

929 Gessner, Suite 1900

Houston, TX  77024

Attention: Executive VP Planning

Facsimile: (713) 722-5100

 

64

 

--------------------------------------------------------------------------------

 

with copies to:

CEMEX

1501 Belvedere Road

West Palm Beach, FL 33406

Attention:  General Counsel

Facsimile:  (561) 803-6044

 

and

 

Skadden, Arps, Slate, Meagher & Flom LLP

4 Times Square

New York, NY 10036

Attention:  Clifford H. Aronson

Facsimile:  (212) 735-2000

 

If to Buyer:

EAGLE MATERIALS INC.

3811 Turtle Creek Blvd.

Suite 1100

Dallas, Texas 75219-4487

Attention: James H. Graass,

Executive Vice President, General Counsel and Secretary

Facsimile: (214) 432-2110

 

with copies to:

Baker Botts L.L.P.

2001 Ross Avenue

Dallas, Texas 75201

Attention: Geoffrey L. Newton

Facsimile: (214) 661-4753

 

Section 10.03Interpretation.  For purposes of this Agreement, (a) the words
"include," "includes" and "including" shall be deemed to be followed by the
words "without limitation"; (b) the word "or" is not exclusive; (c) terms
defined in the singular shall have a comparable meaning when used in the plural,
and vice versa; and (d) the words "herein," "hereof," "hereby," "hereto" and
"hereunder" refer to this Agreement as a whole. Unless the context otherwise
requires, references herein: (x) to Articles, Sections, Disclosure Schedules and
Exhibits mean the Articles and Sections of, and Disclosure Schedules and
Exhibits attached to, this Agreement; (y) to an agreement, instrument or other
document means such agreement, instrument or other document as amended,
supplemented and modified from time to time to the extent permitted by the
provisions thereof and (z) to a statute means such statute as amended from time
to time and includes any successor legislation thereto and any regulations
promulgated thereunder. This Agreement shall be construed without regard to any
presumption or rule requiring construction or interpretation against the party
drafting an instrument or causing any instrument to be drafted. The Disclosure
Schedules and Exhibits referred to herein shall be construed with, and as an
integral part of, this Agreement to the same extent as if they were set forth
verbatim herein.  Exceptions to a party's representations and warranties set
forth herein that are disclosed in the Disclosure Schedules shall relate and
apply only to representations and

65

 

--------------------------------------------------------------------------------

 

warranties that correspond to the numbered section or subjection thereof;
provided, however, that information set forth in one section or subsection of
the Disclosure Schedules shall be deemed to apply to each other section or
subsection of the Disclosure Schedules to which its relevance is readily
apparent on the face of such disclosure.

Section 10.04Headings.  The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.

Section 10.05Severability.  If any term or provision of this Agreement is
invalid, illegal or unenforceable in any jurisdiction, such invalidity,
illegality or unenforceability shall not affect any other term or provision of
this Agreement or invalidate or render unenforceable such term or provision in
any other jurisdiction. Upon such determination that any term or other provision
is invalid, illegal or unenforceable, the parties hereto shall negotiate in good
faith to modify this Agreement so as to effect the original intent of the
parties as closely as possible in a mutually acceptable manner in order that the
transactions contemplated hereby be consummated as originally contemplated to
the greatest extent possible.

Section 10.06Entire Agreement.  This Agreement, the Confidentiality Agreement
and the other Transaction Documents constitute the sole and entire agreement of
the parties to this Agreement with respect to the subject matter contained
herein and therein, and supersede all prior and contemporaneous representations,
warranties, understandings and agreements, both written and oral, with respect
to such subject matter. In the event of any inconsistency between the statements
in the body of this Agreement and those in the Confidentiality Agreement or the
other Transaction Documents, the Exhibits and Disclosure Schedules (other than
an exception expressly set forth as such in the Disclosure Schedules), the
statements in the body of this Agreement will control.

Section 10.07Successors and Assigns.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective successors
and permitted assigns. Neither party may assign its rights or obligations
hereunder without the prior written consent of the other party, which consent
shall not be unreasonably withheld or delayed; provided, however, that prior to
the Closing Date, Buyer may, without the prior written consent of the Seller,
assign all or any portion of its rights under this Agreement (including its
right to acquire any Purchased Assets) to one or more of its direct or indirect
wholly owned subsidiaries; provided, further, that following the Closing, Seller
may assign its rights hereunder, without the prior written consent of the Buyer,
to an Affiliate of Seller or a third party acquirer of all or substantially all
of Seller's equity or assets.  No assignment shall relieve the assigning party
of any of its obligations hereunder.

Section 10.08No Third Party Beneficiaries.  This Agreement is for the sole
benefit of the parties hereto and their respective successors and permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other Person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever under or by reason of this Agreement.

Section 10.09Amendment and Modification; Waiver.  This Agreement may only be
amended, modified or supplemented by an agreement in writing signed by each
party hereto.

66

 

--------------------------------------------------------------------------------

 

No waiver by any party of any of the provisions hereof shall be effective unless
explicitly set forth in writing and signed by the party so waiving. No waiver by
any party shall operate or be construed as a waiver in respect of any failure,
breach or default not expressly identified by such written waiver, whether of a
similar or different character, and whether occurring before or after that
waiver. No failure to exercise, or delay in exercising, any right, remedy, power
or privilege arising from this Agreement shall operate or be construed as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege.

Section 10.10Governing Law; Submission to Jurisdiction; Waiver of Jury Trial.

(a)This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Texas without giving effect to any choice or
conflict of law provision or rule (whether of the State of Texas or any other
jurisdiction), except to the extent that mandatory principles of conflicts of
law require the application of the laws of another jurisdiction wherein any of
the Purchased Assets are located to determine the validity or effect of the
sale, conveyance, transfer, assignment and delivery thereof in accordance with
Article II.

(b)ANY LEGAL SUIT, ACTION OR PROCEEDING ARISING OUT OF OR BASED UPON THIS
AGREEMENT, THE OTHER TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY MAY BE INSTITUTED IN THE FEDERAL COURTS OF THE UNITED STATES
OF AMERICA LOCATED IN THE CITY OF HOUSTON, TEXAS AND COUNTY OF HARRIS, AND EACH
PARTY IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS IN ANY
SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF PROCESS, SUMMONS, NOTICE OR OTHER
DOCUMENT BY MAIL TO SUCH PARTY'S ADDRESS SET FORTH HEREIN SHALL BE EFFECTIVE
SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER PROCEEDING BROUGHT IN ANY SUCH
COURT. THE PARTIES IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY OBJECTION TO THE
LAYING OF VENUE OF ANY SUIT, ACTION OR ANY PROCEEDING IN SUCH COURTS AND
IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR CLAIM IN ANY SUCH COURT THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

(c)EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT OR THE OTHER TRANSACTION DOCUMENTS IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES AND, THEREFORE, EACH SUCH PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF
ANY LEGAL ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER
TRANSACTION DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY TO THIS AGREEMENT CERTIFIES AND ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF
ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT SEEK TO ENFORCE THE FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION,
(B) SUCH PARTY HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY
MAKES THIS WAIVER VOLUNTARILY, AND (D)

67

 

--------------------------------------------------------------------------------

 

SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS,
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS Section 10.10(c).

Section 10.11Specific Performance.  The parties acknowledge that, in view of the
uniqueness of the Business and the transactions contemplated by this Agreement,
each of Seller and Buyer would not have an adequate remedy at law for money
damages in the event that this Agreement has not been performed in accordance
with its terms, and therefore agrees that, in addition to all other remedies
available at law or in equity, the other party shall be entitled to an
injunction or injunctions to prevent or restrain breaches or threatened breaches
of this Agreement by the other (as applicable), and to specifically enforce the
terms and provisions of this Agreement to prevent breaches or threatened
breaches of, or to enforce compliance with, the covenants and obligations of the
other (as applicable), and this right shall include the right of Seller to cause
Buyer to draw upon its credit facility and cause the Purchase Price to be fully
paid if the conditions set forth in Section 7.01 and 7.02 have been satisfied
(other than those conditions that by their nature are to be satisfied at the
Closing) or waived.  Each of Seller and Buyer agrees that it will not oppose the
granting of an injunction, specific performance and other equitable relief on
the basis that the other party has an adequate remedy at law or that any award
of specific performance is not an appropriate remedy for any reason at law or in
equity.  Any party seeking an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement shall not be required to provide any bond or other security in
connection with any such order or injunction.

Section 10.12Counterparts.  This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together shall be deemed
to be one and the same agreement. A signed copy of this Agreement delivered by
facsimile, e-mail or other means of electronic transmission shall be deemed to
have the same legal effect as delivery of an original signed copy of this
Agreement.

Section 10.13Non-recourse.  This Agreement may only be enforced against, and any
claim, action, suit or other legal proceeding based upon, arising out of, or
related to this Agreement, or the negotiation, execution or performance of this
Agreement, may only be brought against the entities that are expressly named as
parties hereto and then only with respect to the specific obligations set forth
herein with respect to such party. No past, present or future director, officer,
employee, incorporator, manager, member, partner, stockholder, Affiliate, agent,
attorney or other Representative of any party hereto or of any Affiliate of any
party hereto, or any of their successors or permitted assigns, shall have any
liability for any obligations or liabilities of any party hereto under this
Agreement or for any claim, action, suit or other legal proceeding based on, in
respect of or by reason of the transactions contemplated hereby.

68

 

--------------------------------------------------------------------------------

 

Section 10.14LIMITATION ON CERTAIN DAMAGES.  

NOTWITHSTANDING ANYTHING TO THE CONTRARY SET FORTH HEREIN, IN NO EVENT SHALL
EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR ANY (I) PUNITIVE OR EXEMPLARY
DAMAGES OR (II) INCIDENTAL, CONSEQUENTIAL, SPECIAL OR INDIRECT DAMAGES,
INCLUDING LOSS OF FUTURE PROFITS, LOSS OF BUSINESS REPUTATION OR OPPORTUNITY
RELATING TO THE BREACH OR ALLEGED BREACH OF THIS AGREEMENT, UNLESS UNDER
APPLICABLE CONTRACT LAW PRINCIPLES SUCH LOSSES WERE A REASONABLY FORESEEABLE
CONSEQUENCE OF THE BREACH OR CIRCUMSTANCE GIVING RISE TO THE SAME; PROVIDED,
HOWEVER, THAT THE ABOVE LIMITATIONS SHALL NOT APPLY TO ANY LOSSES INCURRED BY OR
IMPOSED UPON AN INDEMNIFIED PARTY IN RESPECT OF THIRD-PARTY CLAIMS FOR WHICH ANY
PARTY IS OBLIGATED TO INDEMNIFY SUCH INDEMNIFIED PARTY UNDER THIS AGREEMENT.

[SIGNATURE PAGE FOLLOWS]

 

69

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above by their respective officers thereunto duly
authorized.

 

 

 

CEMEX CONSTRUCTION MATERIALS

ATLANTIC, LLC

 

 

 

 

 

 

 

 

 

By:

 

/s/ Juan Carlos Herrera

 

 

 

Name: Juan Carlos Herrera

 

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

EAGLE MATERIALS INC.

 

 

 

 

 

 

 

 

 

By:

 

/s/ David B. Powers

 

 

 

Name: David B. Powers

 

 

 

Title: President and Chief Executive Officer

 

 